Exhibit 10.1

Execution Version

 

 

SECURITY AGREEMENT

By

Aleris International, Inc.,

as Issuer

and

THE GUARANTORS PARTY HERETO

and

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

 

 

Dated as of June 25, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   ARTICLE I        DEFINITIONS AND INTERPRETATION       

SECTION 1.1

     Definitions      2  

SECTION 1.2

     Interpretation      9  

SECTION 1.3

     Resolution of Drafting Ambiguities      9  

SECTION 1.4

     Perfection Certificate      9   ARTICLE II        GRANT OF SECURITY AND
SECURED OBLIGATIONS       

SECTION 2.1

     Grant of Security Interest      9  

SECTION 2.2

     Filings      11   ARTICLE III        PERFECTION; SUPPLEMENTS; FURTHER
ASSURANCES;        USE OF PLEDGED COLLATERAL       

SECTION 3.1

     Delivery of Certificated Securities Collateral      12  

SECTION 3.2

     Perfection of Uncertificated Securities Collateral      12  

SECTION 3.3

     Financing Statements and Other Filings; Maintenance of Perfected Security
Interest      13  

SECTION 3.4

     Other Actions      13  

SECTION 3.5

     Joinder of Additional Guarantors      15  

SECTION 3.6

     Supplements; Further Assurances      16   ARTICLE IV       
REPRESENTATIONS, WARRANTIES AND COVENANTS       

SECTION 4.1

     Title      17  

SECTION 4.2

     Validity of Security Interest      17  

SECTION 4.3

     Defense of Claims; Transferability of Pledged Collateral      17  

SECTION 4.4

     Other Financing Statements      17  

SECTION 4.5

     Pledged Securities      18  

SECTION 4.6

     Due Authorization and Issuance      18  

SECTION 4.7

     Consents, etc.      18  

SECTION 4.8

     Pledged Collateral      18  

SECTION 4.9

     Insurance      18  

SECTION 4.10

     Post-Closing Collateral Matters      19  

SECTION 4.11

     Notice of Changes      19  

SECTION 4.12

     No Impairment of the Security Interests      20  

SECTION 4.13

     Letter-of-Credit Rights      20  

SECTION 4.14

     ULC/Partnership Interests      20  

 

-i-



--------------------------------------------------------------------------------

            Page   ARTICLE V        CERTAIN PROVISIONS CONCERNING SECURITIES
COLLATERAL       

SECTION 5.1

     Pledge of Additional Securities Collateral      21  

SECTION 5.2

     Voting Rights; Distributions; etc.      21  

SECTION 5.3

     Defaults, etc.      22  

SECTION 5.4

     Certain Agreements of Pledgors As Holders of Equity Interests      22  
ARTICLE VI        CERTAIN PROVISIONS CONCERNING INTELLECTUAL        PROPERTY
COLLATERAL       

SECTION 6.1

     Grant of Intellectual Property License      23  

SECTION 6.2

     Protection of Collateral Agent’s Security      23  

SECTION 6.3

     After-Acquired Property      24  

SECTION 6.4

     Litigation      24   ARTICLE VII        [RESERVED]        ARTICLE VIII     
  TRANSFERS       

SECTION 8.1

     Transfers of Pledged Collateral      24   ARTICLE IX        REMEDIES       

SECTION 9.1

     Remedies      25  

SECTION 9.2

     Pledgor’s Obligations Upon Event of Default      27  

SECTION 9.3

     Notice of Sale      27  

SECTION 9.4

     Waiver of Notice and Claims      27  

SECTION 9.5

     Certain Sales of Pledged Collateral      28  

SECTION 9.6

     No Waiver; Cumulative Remedies      29  

SECTION 9.7

     Certain Additional Actions Regarding Intellectual Property      29  

SECTION 9.8

     Actions of Collateral Agent      29   ARTICLE X        APPLICATION OF
PROCEEDS        SECTION 10.1      Application of Proceeds      30  

 

-ii-



--------------------------------------------------------------------------------

            Page   ARTICLE XI        MISCELLANEOUS       

SECTION 11.1

     Concerning Collateral Agent      31  

SECTION 11.2

     Collateral Agent May Perform; Collateral Agent Appointed Attorney-in-Fact
     33  

SECTION 11.3

     Continuing Security Interest; Assignment      34  

SECTION 11.4

     Termination; Release      34  

SECTION 11.5

     Modification in Writing      35  

SECTION 11.6

     Notices      35  

SECTION 11.7

     Governing Law; Waiver of Jury Trial      35  

SECTION 11.8

     Severability of Provisions      35  

SECTION 11.9

     Execution in Counterparts      35  

SECTION 11.10

     Business Days      36  

SECTION 11.11

     [Reserved]      36  

SECTION 11.12

     No Claims Against Collateral Agent      36  

SECTION 11.13

     No Release      36  

SECTION 11.14

     Obligations Absolute      36  

SECTION 11.15

     Other Second-Priority Obligations      37  

SECTION 11.16

     Intercreditor Agreements      38  

SECTION 11.17

     Headings      38  

SECTION 11.18

     Indemnity      39  

SIGNATURES

          S-1  

SCHEDULE 1

     Pledged Securities   

EXHIBIT 1

     Form of Issuer’s Acknowledgment   

EXHIBIT 2

     Form of Securities Pledge Amendment   

EXHIBIT 3

     Form of Joinder Agreement   

EXHIBIT 4

     Form of Copyright Security Agreement   

EXHIBIT 5

     Form of Patent Security Agreement   

EXHIBIT 6

     Form of Trademark Security Agreement   

EXHIBIT 7

     Form of Other Second-Priority Joinder Agreement   

EXHIBIT 8

     Form of Perfection Certificate   

 

-iii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of June 25, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by Aleris International,
Inc., a Delaware corporation (the “Issuer”), and the Guarantors from to time to
time party hereto (the “Guarantors”), as pledgors, assignors and debtors (the
Issuer, together with the Guarantors, in such capacities and together with any
successors in such capacities, the “Pledgors,” and each, a “Pledgor”), in favor
of U.S. Bank National Association, in its capacity as collateral agent pursuant
to the Indenture (as hereinafter defined), as pledgee, assignee and secured
party (in such capacities and together with any successors in such capacities,
the “Collateral Agent”).

R E C I T A L S:

A. The Issuer, the Guarantors, the Collateral Agent and U.S. Bank National
Association, in its capacity as trustee under the Indenture (the “Trustee”), in
connection with the execution and delivery of this Agreement, entered into that
certain indenture, dated as of June 25, 2018 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Indenture”; which
term shall also include and refer to any additional issuance of notes under the
Indenture), pursuant to which the Issuer is issuing $400,000,000 aggregate
principal amount of 10.750% Senior Secured Junior Priority Notes due 2023
(together with any Additional Notes issued under the Indenture, the “Notes”).

B. From time to time after the date hereof, the Issuer may, subject to the terms
and conditions of the Indenture and the Security Documents, incur Other
Second-Priority Obligations (including Additional Notes issued under the
Indenture) that the Issuer desires to secure by the Pledged Collateral on a pari
passu basis with the Notes.

C. Each Guarantor has, pursuant to the Indenture, among other things,
unconditionally guaranteed the Secured Obligations.

D. The Issuer and each Guarantor will receive substantial benefits from the
issuance of the Notes and each is, therefore, willing to enter into this
Agreement.

E. This Agreement is given by each Pledgor in favor of the Collateral Agent for
the benefit of the Secured Parties (as hereinafter defined) to secure the
payment and performance of all of the Secured Obligations.

F. It is a condition to the issuance of the Notes that each Pledgor execute and
deliver the applicable Security Documents, including this Agreement.

A G R E E M E N T:

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions.

(a) Unless otherwise defined herein or in the Indenture, capitalized terms used
herein that are defined in the UCC shall have the meanings assigned to them in
the UCC; provided that in any event, the following terms shall have the meanings
assigned to them in the UCC:

“Bank”; “Chattel Paper”; “Commercial Tort Claims”; “Commodity Account”;
“Contracts”; “Control”; “Documents”; “Equipment”; “Fixtures”; “General
Intangibles”; “Goods,” “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Proceeds”; “ Records”; “Software”; and “Supporting
Obligations.”

(b) Terms used but not otherwise defined herein that are defined in the
Indenture shall have the meanings given to them in the Indenture.

(c) The following terms shall have the following meanings:

“ABL Intercreditor Agreement” means (i) that certain ABL Intercreditor
Agreement, dated as of June 25, 2018, between JPMorgan Chase Bank, N.A., as ABL
Facility Agent and any other Applicable Representative (each as defined therein)
in respect of the ABL Obligations, Deutsche Bank AG New York Branch, as First
Lien Facility Agent, Applicable First Lien Agent and First Lien/Junior Lien
Intercreditor Representative (each as defined therein), U.S. Bank National
Association, as Junior Lien Facility Agent and Applicable Junior Lien Agent
(each as defined therein), and the other parties from time to time party
thereto, and acknowledged by the Issuer and certain of its Subsidiaries as it
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with the Indenture or (ii) any
replacement or other intercreditor agreement that contains terms not materially
less favorable to Holders of the Notes than the intercreditor agreement referred
to in clause (i).

“ABL Priority Collateral” shall have the meaning assigned to the term “ABL
Priority Collateral” in the ABL Intercreditor Agreement.

“Account” shall have the meaning set forth in Article 9 of the UCC and in any
event shall include but shall not be limited to any and all rights to payment
for the sale or lease of goods, or rendition of services, whether or not they
have been earned by performance, and any and all Supporting Obligations in
respect thereof.

“Account Debtor” means any Person obligated on an Account.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“CFC” shall mean any Subsidiary of the Issuer that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“CFC Holdco” shall mean any Subsidiary of the Issuer that owns, directly or
indirectly, no material assets other than equity interests (or equity interests
and indebtedness) of one or more CFCs.

 

-2-



--------------------------------------------------------------------------------

“Collateral Account” means the collateral account maintained with the Collateral
Agent required to be established pursuant to the Indenture and this Agreement.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, together with any
and all (i) rights and privileges arising under applicable law with respect to
the foregoing, (ii) renewals, supplements and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Default” or “Event of Default” shall mean a “default” or “event of default”
under the Indenture or any Other Second-Priority Agreement, as applicable.

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC and in any event
shall include all accounts and sub-accounts relating to any of the foregoing
accounts and (ii) all cash, funds, checks, notes and instruments from time to
time on deposit in any of the accounts or sub-accounts described in clause
(i) of this definition.

“Discharge” shall have the meaning assigned to such term in the First
Lien/Junior Lien Intercreditor Agreement.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities.

“Excluded Deposit Accounts” means any zero balance disbursement accounts, any
accounts solely holding withheld taxes or sales tax proceeds, any holding
accounts in respect of employee benefit plans, payroll accounts, escrow,
defeasance and redemption accounts, fiduciary or trust accounts, other similar
accounts, in each case, solely to the extent such accounts are used exclusively
for such purpose, and all assets held in or credited to any such accounts;
provided that the Collateral Account shall not be an Excluded Deposit Account.

“Excluded Assets” shall mean the following assets of the Pledgors:

(a) any owned real property not constituting Mortgaged Property and any
leasehold interest in real property where any Pledgor is a tenant;

(b) motor vehicles or other movable goods the perfection of which would require
notation upon or delivery of a certificate of title or similar documentation or
registration;

 

-3-



--------------------------------------------------------------------------------

(c) (1) any rights or interests in any contract, lease, permit, license, charter
or license agreement, covering real or personal property, as such, if under the
terms of such contract, lease, permit, license, or charter or license agreement,
or applicable law with respect thereto, the valid grant of a security interest
or Lien therein to the Collateral Agent is prohibited or restricted and such
prohibition or restriction has not been or is not waived, or if consent of
another party or a governmental agency with respect to such contract, lease,
permit, license, or charter or license agreement, is required and has not been
or is not otherwise obtained or under applicable law such prohibition cannot be
waived, or (2) any other asset if pursuant to applicable law with respect
thereto the valid grant of a security interest or Lien therein to the Collateral
Agent is prohibited or restricted and such prohibition or restriction has not
been or is not waived, or if consent of a governmental agency with respect to
such asset is required and has not been or is not otherwise obtained or under
applicable law such prohibition cannot be waived, provided that the foregoing
exclusions pursuant to subclauses (1) and (2) shall not apply if any such
prohibition is ineffective or unenforceable under Sections 9-406, 9-407, 9-408
or 9-409 of the UCC or other applicable law or so as to limit, impair or
otherwise affect the Collateral Agent’s unconditional continuing security
interests in and Liens upon any rights or interests of the Issuer and Guarantors
in or to monies due or to become due under any such contract, lease, permit,
license, or charter or license agreement, or with respect to such asset;

(d) any Equity Interests in any Foreign Subsidiary that is a CFC or any
Subsidiary that is a CFC Holdco in excess of 100% of the outstanding non-voting
stock (if any) and 65% of the outstanding voting stock of any such Foreign
Subsidiary or CFC Holdco;

(e) Equity Interests in any joint venture or non-wholly owned Subsidiary, in
each case, with a third party that is not an Affiliate, to the extent a pledge
of such Equity Interests is prohibited or restricted by the documents covering
such joint venture or non-wholly owned Subsidiary; provided that the foregoing
exclusion shall not apply if any such prohibition is ineffective or
unenforceable under Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or other
applicable law;

(f) any property subject to a Financing Lease Obligation, a purchase money
security interest or a Sale and Lease-Back Transaction that is permitted under
the Indenture;

(g) any United States intent-to-use trademark application prior to the filing
and acceptance by the United States Patent and Trademark Office of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto to the extent that the
grant or perfection of a Lien under the Security Documents will constitute or
result in the abandonment, invalidation or rendering unenforceable of any right,
title or interest of any grantor therein; provided that such property or asset
will be an Excluded Asset only to the extent and for so long as the consequences
specified above will result and will cease to be an Excluded Asset and will
become part of the Pledged Collateral immediately and automatically, at such
time as such consequences will no longer result;

(h) margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), Equity Interests in any immaterial Subsidiary (to the
extent a Lien thereon cannot be perfected by the filing of a UCC financing
statement) and Equity Interests in any Unrestricted Subsidiary, any captive
insurance company or any not-for-profit Subsidiary;

(i) Excluded Deposit Accounts; and

 

-4-



--------------------------------------------------------------------------------

(j) any asset to the extent that the adverse tax consequences of providing a
security interest therein are excessive in relation to the benefit afforded
thereby as reasonably determined by the First Lien/Junior Lien Intercreditor
Agent and the Issuer (with respect to Non-ABL Priority Collateral) or the ABL
Facility Collateral Agent and the Issuer (with respect to ABL Priority
Collateral) and, in each case, which determination is communicated in writing to
the Collateral Agent and so long as such asset is not subject to a Lien securing
any First-Priority Obligations or ABL Obligations;

provided that no asset that is subject (or purported to be subject) to a Lien
securing any First-Priority Obligations or ABL Obligations shall constitute an
Excluded Asset.

“First Lien Obligations” shall have the meaning assigned to such term in the
First Lien/Junior Lien Intercreditor Agreement.

“First Lien/Junior Lien Intercreditor Agreement” means (i) that certain First
Lien/Junior Lien Intercreditor Agreement, dated as of June 25, 2018, between
Deutsche Bank AG New York Branch, as First Lien Facility Agent and Applicable
First Lien Agent (each as defined therein), and U.S. Bank National Association,
as Junior Lien Facility Agent and Applicable Junior Lien Agent (each as defined
therein), and the other parties from time to time party thereto, and
acknowledged by the Issuer and the Guarantors, as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the Indenture or (ii) any replacement or other intercreditor
agreement that contains terms not materially less favorable to Holders of the
Notes than the intercreditor agreement referred to in clause (i).

“Governmental Authority” means the government of the United States, Belgium,
Germany, Switzerland or any other nation or any political subdivision thereof,
whether state, provincial, territorial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity (including
any European supranational body) exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including the European Central Bank and the Council of Ministers of
the European Union.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Indenture” shall have the meaning assigned to such term in Recital A hereof.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intellectual Property Collateral” shall mean, collectively, all Patents,
Trademarks, Copyrights, Technology and Intellectual Property Licenses of each
Pledgor, whether now or hereafter owned, licensed or acquired.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party concerning Intellectual Property or Intellectual Property
Collateral, whether such Pledgor is a licensor or licensee, distributor or
distributee under any such license or distribution agreement, together with any
and all (i) renewals, supplements, and amendments thereof, (ii) income, fees,
royalties, damages, claims and payments now and hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements, breaches or violations thereof, (iii) rights to
sue for past, present and future infringements, breaches or violations thereof
and (iv) other rights to use, exploit or practice any or all of the Intellectual
Property or Intellectual Property Collateral.

 

-5-



--------------------------------------------------------------------------------

“Intercreditor Agreements” means, collectively, the ABL Intercreditor Agreement
and the First Lien/Junior Lien Intercreditor Agreement.

“Issue Date” shall mean June 25, 2018.

“Issuer” shall have the meaning assigned to such term in the Preamble hereof.

“Joinder Agreement” shall mean an agreement substantially in the form of Exhibit
3 hereto.

“Material Adverse Effect” shall mean a material adverse effect on the business,
condition (financial or otherwise) or results of operations of the Pledgors,
taken as a whole.

“Mortgaged Property” means, collectively, (a) the owned real property and
improvements listed on Schedule 7(a) to the Perfection Certificate and (b) the
owned real property and improvements acquired after the Issue Date by a
Guarantor in fee simple with an individual fair market value (measured at the
time of acquisition thereof and based on any of (i) an appraisal, (ii) the
valuations set forth in the most recently available tax assessments for such
property or (iii) any other method that the Issuer believes reasonable in its
good faith judgment) in excess of $5,000,000, if any, except for any portion of
real property that contains improvements located in an area identified by the
Federal Emergency Management Agency (or a successor agency) as a “special flood
hazard area,” encumbered by a Mortgage delivered after the Issue Date pursuant
to Section 1022 of the Indenture.

“Non-ABL Priority Collateral” shall have the meaning assigned to the term
“Non-ABL Priority Collateral” in the ABL Intercreditor Agreement.

“Notes” shall have the meaning assigned to such term in Recital A hereof.

“Organizational Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the control or management of such Person.

“Other Second-Priority Agent” shall mean the Person appointed to act as trustee,
agent or representative for the holders of Other Second-Priority Obligations
pursuant to any Other Second-Priority Agreement.

“Other Second-Priority Agreement” shall mean the indenture, credit agreement or
other agreement under which any Other Second-Priority Obligations (other than
Additional Notes) are incurred and any notes or other instruments representing
such Other Second-Priority Obligations.

“Other Second-Priority Debt Documents” shall mean each Other Second-Priority
Agreement and any document or instrument executed and delivered with respect to
any Other Second-Priority Obligations.

 

-6-



--------------------------------------------------------------------------------

“Other Second-Priority Joinder Agreement” shall mean an agreement substantially
in the form of Exhibit 7 hereto.

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
and all patent applications (whether issued, applied for or allowed in the
United States or any other country or any political subdivision thereof),
together with any and all (i) rights and privileges arising under applicable law
with respect to such Pledgor’s rights with respect to the foregoing,
(ii) inventions, discoveries, designs and improvements described or claimed
therein, (iii) reissues, divisions, continuations, reexaminations, extensions
and continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 5 hereto.

“Perfection Certificate” shall mean that certain perfection certificate to be
executed and delivered by the Pledgors in connection with the execution and
delivery of the Indenture and the Term Loan Facility, to be dated on or about
the Issue Date and substantially identical to the form attached hereto as
Exhibit 8.

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor,
(i) all issued and outstanding Equity Interests (other than any Equity Interests
that are Excluded Assets) of each issuer set forth on Schedule 1 hereto as being
owned by such Pledgor and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such issuer acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests in each
such issuer or under any Organizational Document of each such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Pledgor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, (ii) all Equity
Interests (other than any Equity Interests that are Excluded Assets) of any
issuer, which Equity Interests are hereafter acquired by such Pledgor (including
by issuance) and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests or under any
Organizational Document of any such issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
such Pledgor in the entries on the books of any financial intermediary
pertaining to such Equity Interests, from time to time acquired by such Pledgor
in any manner, and (iii) all Equity Interests (other than any Equity Interests
that are Excluded Assets) issued in respect of the Equity Interests referred to
in clause (i) or (ii) upon any consolidation or merger of any issuer of such
Equity Interests.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Receivables” means the Accounts and other Collateral relating thereto that
constitute rights or claims to receive money.

 

-7-



--------------------------------------------------------------------------------

“Secured Obligations” means all Obligations, including any principal, premium,
interest (including any interest and fees accruing subsequent to the filing of a
petition in bankruptcy, reorganization or similar proceeding at the rate
provided for in the documentation with respect thereto, whether or not such
interest or fees are an allowed claim under applicable state, federal or foreign
law), penalties, fees, indemnifications, reimbursements (including reimbursement
obligations with respect to letters of credit and banker’s acceptances), damages
and other liabilities, and guarantees of payment of such principal, interest,
penalties, fees, indemnifications, reimbursements, damages and other liabilities
and obligations, in each case, payable or due under any of (i) the Indenture,
the Notes (other than any Additional Notes except to the extent constituting
Other Second-Priority Obligations) and the Security Documents, including,
without limitation, the Indenture Obligations (as defined in the Indenture) and
(ii) any Other Second-Priority Agreement and other documentation relating to any
Other Second-Priority Obligations; provided that no obligations in respect of
Other Second-Priority Obligations shall constitute “Secured Obligations” unless
such Obligations have been designated as “Other Second-Priority Obligations”
pursuant to and in accordance with Section 11.15.

“Secured Parties” shall mean, collectively, the Collateral Agent, the Trustee,
the Holders, each Other Second-Priority Agent that shall join into this
Agreement in accordance with the requirements hereof and each holder of Other
Second-Priority Obligations that constitute Secured Obligations.

“Securities Collateral” shall mean, collectively, the Pledged Securities and the
Distributions.

“Technology” shall mean, collectively, all trade secrets, know how, technology
(whether patented or not), rights in Software (including source code and object
code), rights in data and databases, rights in Internet web sites, customer and
supplier lists, proprietary information, methods, procedures, formulae,
descriptions, compositions, technical data, drawings, specifications, name
plates, catalogs, confidential information and the right to limit the use or
disclosure thereof by any person, pricing and cost information, business and
marketing plans and proposals, together with any and all (i) rights and
privileges arising under applicable law with respect to the foregoing,
(ii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including damages, claims and
payments for past, present or future misappropriations or violations thereof,
(iii) rights corresponding thereto throughout the world and (iv) rights to sue
for past, present and future misappropriations or violations thereof.

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locators (URLs), domain names, corporate names, brand
names, and trade names and other identifiers of source or goodwill, whether
registered or unregistered, and all registrations and applications for the
foregoing (whether statutory or common law and whether established or registered
or applied for in the United States or any other country or any political
subdivision thereof), together with any and all (i) rights and privileges
arising under applicable law with respect to any of the foregoing,
(ii) extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements, dilutions or violations thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present and future infringements, dilutions or violations thereof.

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.

“Trustee” shall have the meaning assigned to such term in Recital A hereof.

 

-8-



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

“ULC/Partnership” shall mean any unlimited company, unlimited liability company
or unlimited liability corporation or any similar entity existing under the laws
of any province or territory of Canada and any successor to any such entity.

“ULC/Partnership Interest” shall mean means a Pledgor’s shares of or other
equity interest in any ULC/Partnership or its interest as a general partner in
any ULC/Partnership.

SECTION 1.2 Interpretation. The rules of interpretation specified in the
Indenture (including Section 101 thereof) shall be applicable to this Agreement.

SECTION 1.3 Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.

SECTION 1.4 Perfection Certificate. The Collateral Agent and each Secured Party
agree that the Perfection Certificate and all descriptions of Pledged
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1 Grant of Security Interest.

(a) As collateral security for the payment and performance in full of all the
Secured Obligations, each Pledgor hereby pledges and grants to the Collateral
Agent for the benefit of the Secured Parties a Lien on and security interest in
all of the right, title and interest of such Pledgor in, to and under the
following property, wherever located, and whether now existing or hereafter
arising or acquired from time to time (collectively, the “Pledged Collateral”):

(i) all Securities Collateral and Investment Property;

(ii) all Equipment, Goods, Inventory and Fixtures;

(iii) all Intellectual Property Collateral;

(iv) all Accounts;

(v) all General Intangibles

(vi) all Instruments, Documents and Chattel Paper;

 

-9-



--------------------------------------------------------------------------------

(vii) the Commercial Tort Claims described on Schedule 12 to the Perfection
Certificate;

(viii) all Money and all Deposit Accounts;

(ix) all Letters of Credit and Letter-of-Credit Rights;

(x) all Supporting Obligations;

(xi) all books and records relating to the Pledged Collateral; and

(xii) all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through (x)
above, subject to Section 2.1(b), the security interest created by this
Agreement shall not extend to, and the term “Pledged Collateral” shall not
include, any Excluded Assets.

(b) Notwithstanding anything to the contrary herein, the Issuer may elect at any
time to include in Pledged Collateral any asset (whether an Excluded Asset or
otherwise) that would not have constituted Pledged Collateral on the Issue Date;
provided that (i) the Issuer or applicable Pledgor may amend this Agreement or
enter into security agreements, pledges, collateral assignments, mortgages or
other instruments to create and perfect a security interest in favor of the
Collateral Agent for the benefit of the Secured Parties in such asset which are
on customary terms (and accompanied by customary ancillary documentation,
including, but not limited to, opinions of counsel), in each case as determined
by the Issuer in its sole reasonable discretion, which documents shall contain
only such obligations, duties, benefits, indemnities and protections on the part
of the Collateral Agent which are reasonably acceptable to it, and (ii) the
granting of such Lien to the Collateral Agent over such additional asset(s)
shall not trigger a default under any Intercreditor Agreement and shall be in
compliance with the requirements of Section 1007 of the Indenture. Prior to
delivery of any such additional documentation, the Collateral Agent shall have
the opportunity to request and receive an Officers’ Certificate certifying that
such documentation (i) will cause no default under any Intercreditor Agreement
and (ii) is in compliance with the terms of the Indenture. The Collateral Agent,
at its option, may accept delivery of and/or execute such documentation (or any
other supplemental security agreements, pledges, collateral assignments,
mortgages, joinders or other instruments contemplated by this Agreement) without
compliance with Section 9.8 hereof.

(c) Notwithstanding anything to the contrary herein, no Pledgor shall be
required to make any filings with respect to Patents, Trademarks and Copyrights
other than UCC financing statements and filings in the United States Patent and
Trademark Office and the United States Copyright Office.

(d) Notwithstanding anything to the contrary herein, no actions in any
jurisdiction outside the United States will be required in order to create any
security interests in assets located or titled outside of the United States, or
to perfect any security interests in such assets, including any intellectual
property registered in any jurisdiction outside the United States. Furthermore,
neither the Issuer nor the Guarantors will be required to (a) enter into control
agreements or otherwise perfect any security interest by “control” (other than
subject to the terms of the Intercreditor Agreements with respect to the
Collateral Account and the delivery of stock certificates or other certificates,
if any, constituting Pledged Collateral representing equity interests of the
Issuer, the Guarantors and their respective Subsidiaries to the extent

 

-10-



--------------------------------------------------------------------------------

possession of such certificates perfects a security interest therein and
intercompany notes (other than between Loan Parties) and other notes in excess
of $5,000,000); (b) perfect security interests in (x) letter-of-credit rights or
(y) commercial tort claims with a value less than $5,000,000, except in the case
of letter-of-credit rights to the extent such security can be perfected solely
by filing of a UCC-1 financing statement; or (c) obtain any landlord,
warehouseman or bailee waivers or collateral access agreements. In addition,
there will be no security agreements or pledge agreements governed under the
laws of any jurisdiction outside the United States.

(e) Notwithstanding anything to the contrary herein, in no event shall the
Collateral Agent be required to register in any foreign jurisdiction or pursuant
to any foreign local law, and the Pledgors shall not be required to perfect the
security interest in any Pledged Collateral that would require the Collateral
Agent to make such registration.

(f) The Pledgors shall not be required to perfect the security interest in any
item of personal property as to which the First Lien/Junior Lien Intercreditor
Agent or the Collateral Agent and the Issuer shall determine in their reasonable
discretion (or pursuant to instructions from the requisite Secured Parties in
accordance with Section 9.8 hereof) that the costs of perfecting a security
interest in such item are excessive in relation to the value of such security
being perfected thereby.

SECTION 2.2 Filings.

(a) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Pledged Collateral, including (i) whether such Pledgor is an
organization, the type of organization and any organizational identification
number issued to such Pledgor, (ii) any financing or continuation statements or
other documents without the signature of such Pledgor where permitted by law,
including the filing of a financing statement describing the Pledged Collateral
as “all assets now owned or hereafter acquired by the Pledgor or in which
Pledgor otherwise has rights” and (iii) in the case of a financing statement
filed as a fixture filing or covering Pledged Collateral constituting minerals
or the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Pledged Collateral relates. Each Pledgor agrees to
provide all information described in the immediately preceding sentence to the
Collateral Agent promptly upon request by the Collateral Agent.

(b) Each Pledgor hereby ratifies its authorization for the Collateral Agent to
file in any relevant jurisdiction any financing statements relating to the
Pledged Collateral if filed prior to the date hereof.

(c) Each Pledgor hereby further authorizes the Collateral Agent to file filings
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office), including this Agreement, the Copyright
Security Agreement, the Patent Security Agreement and the Trademark Security
Agreement, or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by such
Pledgor hereunder, without the signature of such Pledgor, and naming such
Pledgor, as debtor, and the Collateral Agent, as secured party.

(d) Notwithstanding the foregoing authorizations, in no event shall the
Collateral Agent be obligated to prepare or file any financing statements or
make any filings with the United States Patent and Trademark Office and/or the
United States Copyright Office (or any successor office or any similar office in
any other country) whatsoever, or to maintain the perfection of the security
interest

 

-11-



--------------------------------------------------------------------------------

granted hereunder. Each Pledgor agrees to prepare, record and file, at its own
expense, financing statements (and continuation statements when applicable), the
Copyright Security Agreement, the Patent Security Agreement and the Trademark
Security Agreement (and/or any other similar documents) with respect to the
Pledged Collateral now existing or hereafter created meeting the requirements of
applicable federal or state law in such manner and in such jurisdictions as are
necessary to perfect and maintain perfected the Collateral Agent’s Lien on and
security interest in the Pledged Collateral, and to deliver a file-stamped copy
of each such financing statement or other evidence of filing to the Collateral
Agent. Regardless of the terms of any other provision of this Agreement or any
of the related documents, neither the Trustee nor the Collateral Agent shall be
under any obligation whatsoever to file the Copyright Security Agreement, the
Patent Security Agreement, the Trademark Security Agreement or any other similar
documents (with regard to currently existing or after-acquired Intellectual
Property Collateral) or any financing or continuation statements or to make any
other filing under the UCC in connection with this Agreement (or have any
liability arising from the making of or the failure to make such filings).

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

SECTION 3.1 Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that, except as set forth in Section 4.10(d), all
certificates, agreements or instruments representing or evidencing the
Securities Collateral in existence on the date hereof have been delivered to the
Collateral Agent, in suitable form for transfer by delivery or accompanied by
duly executed instruments of transfer or assignment in blank and that the
Collateral Agent has a perfected second priority security interest therein
subject only to Permitted Liens and to the Liens of the First-Priority
Collateral Agent. Each Pledgor hereby agrees that all certificates representing
or evidencing Securities Collateral acquired by such Pledgor after the date
hereof shall promptly (but in any event within forty-five (45) days after
receipt thereof by such Pledgor or, prior to the Discharge of First Lien
Obligations, such later date as the First-Priority Collateral Agent may specify
under a provision that exists in substantially the same form under the
First-Priority Obligations Documents) be delivered to and held by or on behalf
of the Collateral Agent pursuant hereto. All certificated Securities Collateral
shall be in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank. The Collateral
Agent shall have the right (subject to the terms of the Intercreditor Agreements
and Section 9.8), at any time upon the occurrence and during the continuance of
any Event of Default, to endorse, assign or otherwise transfer to or to register
in the name of the Collateral Agent or any of its nominees or endorse for
negotiation any or all of the Securities Collateral, without any indication that
such Securities Collateral is subject to the security interest hereunder.

SECTION 3.2 Perfection of Uncertificated Securities Collateral.

(a) Each Pledgor represents and warrants that the Collateral Agent has a
perfected second priority security interest (subject to Permitted Liens having
priority under applicable law and the Liens of the First-Priority Collateral
Agent) in all uncertificated Pledged Securities pledged by it hereunder that are
in existence on the date hereof. Each Pledgor hereby agrees that if any of the
Pledged Securities are at any time not evidenced by certificates of ownership,
then each applicable Pledgor shall, to the extent permitted by applicable law,
(i) cause the issuer of Pledged Securities that is not a party to this Agreement
to execute and deliver to the Collateral Agent an acknowledgment of the pledge
of such Pledged Securities substantially in the form of Exhibit 1 hereto,
(ii) if necessary or desirable to perfect a security interest in such Pledged
Securities, cause such pledge to be recorded on the equityholder register or the
books of such issuer, execute any customary pledge forms or other documents
necessary or appropriate to complete the pledge and give the Collateral Agent
the right to transfer such Pledged Securities

 

-12-



--------------------------------------------------------------------------------

under the terms hereof, and (iii) subject to the terms of the Intercreditor
Agreements, after the occurrence and during the continuance of any Event of
Default, upon request by the Collateral Agent (subject to Section 9.8), (A)
cause the Organizational Documents of each such issuer that is a Subsidiary of
the Issuer to be amended to provide that such Pledged Securities shall be
treated as “securities” for purposes of the UCC and (B) cause such Pledged
Securities to become certificated and delivered to the Collateral Agent in
accordance with the provisions of Section 3.1.

(b) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees (i) to be bound by the terms of this Agreement relating to
the Securities Collateral issued by it and will comply with such terms insofar
as such terms are applicable to it, (ii) promptly to note on its books the
security interests granted to the Collateral Agent and confirmed under this
Agreement and (iii) that it will, subject to the terms of the Intercreditor
Agreement, comply with instructions of the Collateral Agent with respect to the
applicable Securities Collateral (including all Equity Interests of such issuer)
without further consent by the applicable Pledgor.

SECTION 3.3 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest granted by it to the Collateral Agent in respect of the
Pledged Collateral have been delivered to the Collateral Agent in completed and,
to the extent necessary or appropriate, duly executed form for filing in each
governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate. The Collateral Agent will have no duty or obligation to
make any of the filings provided to it under this Section 3.3. Each Pledgor
agrees that at the sole cost and expense of the Pledgors, such Pledgor will
maintain the security interest created by this Agreement in the Pledged
Collateral as a perfected (x) second priority security interest in the Non-ABL
Priority Collateral (subject to Permitted Liens having priority under applicable
law and the Liens of the First-Priority Collateral Agent in the Non-ABL Priority
Collateral) and (y) third priority security interest in the ABL Priority
Collateral (subject to Permitted Liens having priority under applicable law and
the Liens of the ABL Facility Collateral Agent and the First-Priority Collateral
Agent in the ABL Priority Collateral) and file all UCC-3 continuations
statements necessary to continue the perfection of the security interest created
by this Agreement.

SECTION 3.4 Other Actions. In order to further ensure the attachment, perfection
and priority of, and the ability of the Collateral Agent to enforce, the
Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:

(a) Collateral Account.

(i) The Issuer shall take the actions with respect to the Collateral Account as
set forth in Section 1601 of the Indenture within the time period prescribed by
Section 1601. Subject to the Intercreditor Agreements, amounts on deposit in the
Collateral Account from time to time shall be released or applied by the
Collateral Agent, acting at the direction of the Trustee, as provided in the
Indenture.

(ii) The Collateral Agent will have a second priority security interest in the
Collateral Account, which security interest is perfected by Control, when the
actions set forth in Section 1601 of the Indenture have been taken. The
Collateral Agent agrees with each Pledgor that the Collateral Agent shall not
give any instructions directing the disposition of funds from time to time
credited to the Collateral Account or withhold any withdrawal rights from such
Pledgor with respect to funds from time to time credited to the Collateral
Account except in accordance with

 

-13-



--------------------------------------------------------------------------------

the Indenture and the Intercreditor Agreements. Each Pledgor agrees that once
the Collateral Agent sends an instruction or notice to a Bank exercising its
Control over the Collateral Account such Pledgor shall not give any instructions
or orders with respect to the Collateral Account including, without limitation,
instructions for distribution or transfer of any funds in the Collateral
Account. No Pledgor shall grant Control of the Collateral Account to any person
other than any First-Priority Collateral Agent or the Collateral Agent.

(b) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 12 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim in excess of $5,000,000, such
Pledgor shall promptly notify the Collateral Agent in writing signed by such
Pledgor of the brief details thereof and grant to the Collateral Agent in such
writing a security interest therein and in the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be in such form and substance as
is reasonably necessary in the determination of the Issuer (and in any event,
prior to the Discharge of First Lien Obligations, in substantially the same form
delivered to the First-Priority Collateral Agent pursuant to an analogous
provision under the First-Priority Obligations Documents) to grant a security
interest in such Commercial Tort Claim.

(c) Accounts and Chattel Paper.

(i) The names of the obligors, amounts owing, due dates and other information
with respect to each Pledgor’s Accounts and Chattel Paper are and will be
correctly stated in all records of such Pledgor relating thereto and in all
invoices with respect thereto furnished to the Collateral Agent by such Pledgor
from time to time, in each case, except as could not reasonably be expected to
result in a Material Adverse Effect. As of the time when each Account or each
item of Chattel Paper arises, such Pledgor shall be deemed to have represented
and warranted that such Account or Chattel Paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be, in each case, except as could not reasonably be expected to result in a
Material Adverse Effect.

(ii) With respect to each Pledgor’s Accounts with a value in excess of
$5,000,000 individually or in the aggregate: (i) all Accounts represent bona
fide sales of Inventory or rendering of services to Account Debtors in the
ordinary course of such Pledgor’s business and are not evidenced by a judgment,
Instrument or Chattel Paper; (ii) there are no setoffs, claims or disputes
existing or asserted with respect thereto and such Pledgor has not made any
agreement with any Account Debtor for any extension of time for the payment
thereof, any compromise or settlement for less than the full amount thereof, any
release of any Account Debtor from liability therefor, or any deduction
therefrom except a discount or allowance allowed by such Pledgor in the ordinary
course of its business and consistent with reasonable business judgment;
(iii) to such Pledgor’s knowledge, there are no facts, events or occurrences
which impair the validity or enforceability thereof in any material respect or
could reasonably be expected to reduce the amount payable thereunder as shown on
such Pledgor’s books and records and any invoices and statements with respect
thereto in any material respect; (iv) such Pledgor has not received any notice
of proceedings or actions which are threatened or pending against any Account
Debtor which might result in any materially adverse change in such Account
Debtor’s financial condition; and (v) such Pledgor has no knowledge that any
Account Debtor has become insolvent or is generally unable to pay its debts as
they become due, in each case in clauses (i) through (v) above, except as could
not reasonably be expected to result in a Material Adverse Effect.

 

-14-



--------------------------------------------------------------------------------

(d) Inventory.

(i) With respect to any of a Pledgor’s Inventory with a value in excess of
$5,000,000 individually or in the aggregate, (i) such Pledgor has good,
indefeasible and merchantable title to such Inventory and such Inventory is not
subject to any Lien or security interest or document whatsoever except for
Permitted Liens, (ii) such Inventory is not subject to any licensing, patent,
royalty, trademark, trade name or copyright agreements with any third parties
which would require any consent of any third party upon sale or disposition of
that Inventory or the payment of any monies to any third party upon such sale or
other disposition, (iii) such Inventory has been produced in compliance in all
material respects with the Federal Fair Labor Standards Act of 1938, as amended,
and all rules, regulations and orders thereunder and (iv) the completion of
manufacture, sale or other disposition of such Inventory by the Collateral Agent
following an Event of Default shall not require the consent of any Person and
shall not constitute a breach or default under any contract or agreement to
which such Pledgor is a party or to which such property is subject, in each case
in clauses (i) through (iv) above, except as could not reasonably be expected to
result in a Material Adverse Effect.

(ii) Each Pledgor will do all things necessary to maintain, preserve, protect
and keep its Inventory in working and saleable condition, except (i) for damaged
or defective goods arising in the ordinary course of such Pledgor’s business or
(ii) as could not reasonably be expected to result in a Material Adverse Effect.

(e) Collateral Records. Each Pledgor will maintain books and records that are
complete and accurate in all material respects with respect to the Collateral
owned by it.

(f) Instruments, Documents and Tangible Chattel Paper. As of the date hereof, no
Pledged Collateral is evidenced by any Instrument, Document or Tangible Chattel
Paper other than such Instruments, Documents and Tangible Chattel Paper listed
in Schedule 10 to the Perfection Certificate. Each Instrument and each item of
Tangible Chattel Paper listed in Schedule 10 to the Perfection Certificate has
been properly endorsed, assigned and delivered to the Collateral Agent,
accompanied by instruments of transfer or assignment duly executed in blank. If
any amount then payable under or in connection with any of the Pledged
Collateral shall be evidenced by any Instrument or Tangible Chattel Paper, and
such amount, together with all amounts payable evidenced by any Instrument or
Tangible Chattel Paper not previously delivered to the Collateral Agent, exceeds
$5,000,000 in the aggregate for all Pledgors, the Pledgor acquiring such
Instrument or Tangible Chattel Paper shall promptly (but in any event within
five days after receipt thereof or, prior to the Discharge of First Lien
Obligations, such later date as the First-Priority Collateral Agent may specify
under a provision that exists in substantially the same form under the
First-Priority Obligations Documents) endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time specify.
Promptly upon the Collateral Agent’s reasonable request, Pledgors shall deliver
to the Collateral Agent (and thereafter hold in trust for the Collateral Agent
upon receipt and immediately deliver to the Collateral Agent) any Document
evidencing or constituting Pledged Collateral.

SECTION 3.5 Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary of the Issuer which, from time to time, after the date hereof shall
be required to pledge any assets to the Collateral Agent for the benefit of the
Secured Parties pursuant to the provisions of the Indenture,

 

-15-



--------------------------------------------------------------------------------

to execute and deliver to the Collateral Agent (i) a Joinder Agreement
substantially in the form of Exhibit 3 hereto and (ii) a Perfection Certificate,
in each case, within forty-five (45) days of the date on which it was acquired
or created (or, prior to the Discharge of First Lien Obligations, such later
date as the First-Priority Collateral Agent may specify under a provision that
exists in substantially the same form under the First-Priority Obligations
Documents) and, in each case, upon such execution and delivery, such Subsidiary
shall constitute a “Guarantor” and a “Pledgor” for all purposes hereunder with
the same force and effect as if originally named as a Guarantor and Pledgor
herein. The execution and delivery of such Joinder Agreement shall not require
the consent of any Pledgor hereunder. The rights and obligations of each Pledgor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor and Pledgor as a party to this Agreement.

SECTION 3.6 Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as is reasonably necessary or appropriate
in order to create, perfect, preserve and protect the security interest in the
Pledged Collateral as provided herein and the rights and interests granted to
the Collateral Agent hereunder, to carry into effect the purposes hereof or
better to assure and confirm the validity, enforceability and priority of the
Collateral Agent’s security interest in the Pledged Collateral or permit the
Collateral Agent to exercise and enforce its rights, powers and remedies
hereunder with respect to any Pledged Collateral, including the filing of
financing statements, continuation statements and other documents (including
this Agreement) under the Uniform Commercial Code (or other similar laws) in
effect in any jurisdiction with respect to the security interest created hereby
and in such offices (including the United States Patent and Trademark Office and
the United States Copyright Office) wherever required by law to perfect,
continue and maintain the validity, enforceability and priority of the security
interest in the Pledged Collateral as provided herein and to preserve the other
rights and interests granted to the Collateral Agent hereunder, as against third
parties, with respect to the Pledged Collateral; provided that such amendments,
assignments, agreements, supplements, powers and instruments shall (i) be in
customary form and accompanied by customary ancillary documents (in each case as
determined by the Issuer in its sole discretion), (ii) not cause a default under
any Intercreditor Agreement, (iii) be in compliance with the Indenture and
(iv) contain such provisions regarding the duties, liabilities, obligations,
indemnities, benefits and protections of the Collateral Agent as are reasonably
acceptable to the Collateral Agent. In addition, prior to delivery of such
documentation the Collateral Agent shall have the opportunity to request and
receive an Officers’ Certificate as described in Section 2.1(b) hereof. Without
limiting the generality of the foregoing, each Pledgor shall make, execute,
endorse, acknowledge, file or refile and/or deliver to the Collateral Agent from
time to time upon reasonable request by the Collateral Agent such lists,
schedules, descriptions and designations of the Pledged Collateral, copies of
warehouse receipts, receipts in the nature of warehouse receipts, bills of
lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, supplements, additional security agreements, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, reports and
other assurances or instruments as the Collateral Agent shall reasonably
request. If an Event of Default has occurred and is continuing, subject to the
terms of the Intercreditor Agreements, the Collateral Agent may institute and
maintain, in its own name or in the name of any Pledgor, such suits and
proceedings as the Collateral Agent may be advised by counsel shall be necessary
or expedient to prevent any impairment of the security interest in or the
perfection thereof in the Pledged Collateral. All of the foregoing shall be at
the sole cost and expense of the Pledgors.

 

-16-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1 Title. Except for the security interest granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement and
Permitted Liens, such Pledgor owns and has rights and, as to Pledged Collateral
acquired by it from time to time after the date hereof, will own and have rights
in each item of Pledged Collateral pledged by it hereunder, and has the power to
transfer the Collateral, free and clear of any and all Liens or claims of others
(other than licenses granted in the ordinary course of business). Such Pledgor
has the corporate or other organizational power and authority to grant to the
Collateral Agent the security interest in the Collateral pursuant hereto. In
addition, no Liens or claims exist on the Securities Collateral, other than as
permitted by Section 1012 of the Indenture and any comparable provision of each
Other Second-Priority Agreement. Schedules 11(a) through 11(d) of the Perfection
Certificate set forth a true, correct and complete list of all Patents,
Trademarks and Copyrights registered or applied for in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, that
is owned by each such Pledgor and all Intellectual Property Licenses under which
such Pledgor exclusively licenses Copyrights from a third party (each such
Intellectual Property License, an “Exclusive Copyright License”).

SECTION 4.2 Validity of Security Interest. The security interest in and Lien on
the Pledged Collateral granted to the Collateral Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Pledged Collateral securing the payment and performance of the Secured
Obligations, and (b) subject to the filings and other actions described in
Schedule 6 to the Perfection Certificate (to the extent required to be listed on
the schedules to the Perfection Certificate as of the date this representation
is made or deemed made) and intellectual property filings with the United States
Patent and Trademark Office and the United States Copyright Office, a perfected
security interest in all the Pledged Collateral to the extent required to be
perfected hereunder. The security interest and Lien granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement in and
on the Pledged Collateral will at all times constitute a perfected, continuing
security interest therein, prior to all other Liens on the Pledged Collateral
except for Permitted Liens. Without limiting the foregoing, this Agreement
constitutes a legal valid and binding obligation of each Pledgor, enforceable
against such Pledgor, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 4.3 Defense of Claims; Transferability of Pledged Collateral. Each
Pledgor shall, at its own cost and expense, use commercially reasonable efforts
to defend title to the Pledged Collateral pledged by it hereunder and the
security interest therein and Lien thereon granted to the Collateral Agent and
the priority thereof against all claims and demands of all persons, at its own
cost and expense, at any time claiming any interest therein materially adverse
to the Collateral Agent or any other Secured Party other than Permitted Liens.
There is no agreement, order, judgment or decree, and, except as permitted under
the Indenture and each Other Second-Priority Agreement, no Pledgor shall enter
into any agreement or take any other action, that would restrict the
transferability of any of the Pledged Collateral or otherwise impair or conflict
with such Pledgor’s obligations or the rights of the Collateral Agent hereunder.

SECTION 4.4 Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will it file or authorize), any valid or effective
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) covering or purporting to

 

-17-



--------------------------------------------------------------------------------

cover any interest of any kind in the Pledged Collateral, except such as have
been filed in favor of the Collateral Agent pursuant to this Agreement or in
favor of any holder of a Permitted Lien with respect to such Permitted Lien or
financing statements or public notices relating to the termination statements
listed on Schedule 8 to the Perfection Certificate. No Pledgor shall execute or
authorize in any public office any financing statement (or similar statement,
instrument of registration or public notice under the law of any jurisdiction)
relating to any Pledged Collateral, except financing statements and other
statements and instruments filed or to be filed in respect of and covering the
security interests granted by such Pledgor to the holder of the Permitted Liens.

SECTION 4.5 Pledged Securities. Attached hereto as Schedule 1 is, as of the
Issue Date, a true and correct list of all of the issued and outstanding stock,
partnership interests, limited liability company membership interests or other
equity interests owned by any Pledgor (other than Excluded Assets).

SECTION 4.6 Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and (other than in the case of
ULC/Partnership Interests) non-assessable to the extent applicable. There is no
amount or other obligation owing by any Pledgor to any issuer of the Pledged
Securities in exchange for or in connection with the issuance of the Pledged
Securities or any Pledgor’s status as a partner or a member of any issuer of the
Pledged Securities.

SECTION 4.7 Consents, etc. In the event that the Collateral Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement during the continuance of any Event of Default and
determines it necessary to obtain any approvals or consents of any Governmental
Authority or any other person therefor, then, upon the reasonable request of the
Collateral Agent, such Pledgor agrees to use its commercially reasonable efforts
to assist and aid the Collateral Agent to obtain as soon as practicable any
necessary approvals or consents for the exercise of any such remedies, rights
and powers.

SECTION 4.8 Pledged Collateral. All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party, including the Perfection
Certificate and the schedules thereto, in connection with this Agreement, in
each case, relating to the Pledged Collateral, is accurate and complete in all
material respects. The Pledged Collateral described on the schedules to the
Perfection Certificate constitutes all of the property of such type of Pledged
Collateral owned or held by the Pledgors.

SECTION 4.9 Insurance.

(a) In the event that the proceeds of any insurance claim are paid to any
Pledgor after the Collateral Agent has exercised its right to foreclose after an
Event of Default, such Net Loss Proceeds shall be held in trust for the benefit
of the Collateral Agent and immediately after receipt thereof shall, subject to
the terms of the Intercreditor Agreements, be paid to the Collateral Agent for
application in accordance with Section 10.1.

(b) Within ninety (90) days following the Issue Date (or, prior to the Discharge
of First Lien Obligations, such later date as the First-Priority Collateral
Agent may specify under a provision that exists in substantially the same form
under the First-Priority Obligations Documents), the Pledgors’ insurance
policies shall name the Collateral Agent (for the benefit of the Collateral
Agent and the Lenders) as an additional insured or as lender loss payee, as
applicable, and shall contain lender loss payable

 

-18-



--------------------------------------------------------------------------------

clauses, through endorsements in form and substance customary for transactions
of this nature as determined by the Issuer and in any event, prior to the
Discharge of First Lien Obligations, in substantially the same form delivered to
the First-Priority Collateral Agent pursuant to an analogous provision under the
First-Priority Obligations Documents.

SECTION 4.10 Post-Closing Collateral Matters.

(a) The Issuer shall, within ninety (90) days following the Issue Date (or,
prior to the Discharge of First Lien Obligations, such later date as the
First-Priority Collateral Agent may specify under a provision that exists in
substantially the same form under the First-Priority Obligations Documents),
establish in its name, and thereafter maintain at all times until the payment in
cash in full of the Secured Obligations, the Collateral Account with the
First-Priority Collateral Agent or the Collateral Agent.

(b) In the event that any Other Second-Priority Obligations are incurred
following the Issue Date, the Pledgors shall notify the Collateral Agent thereof
in writing and take all such action as may be reasonably required to amend each
then existing Mortgage in order to appropriately ensure that such Other
Second-Priority Obligations are secured equally and ratably with the Secured
Obligations under the Indenture.

(c) Each Pledgor agrees that, in the event such Pledgor takes any action to
grant or perfect a Lien in favor of the First-Priority Collateral Agent (or
other collateral agent with respect to any First-Priority Obligations) or the
ABL Facility Collateral Agent in any assets, such Pledgor shall also take such
action to grant or perfect a Lien (subject to the terms of the Intercreditor
Agreements) in favor of the Collateral Agent to secure the Secured Obligations
without request of the Collateral Agent; provided that such action shall not
impose any new duties, obligations or liabilities on the Collateral Agent
without the Collateral Agent’s prior written consent and shall provide such
indemnities, benefits and protections for the Collateral Agent as are reasonably
acceptable to the Collateral Agent.

(d) The Issuer shall, within thirty (30) days after the Issue Date (or, prior to
the Discharge of First Lien Obligations, such later date as the First-Priority
Collateral Agent may specify under a provision that exists in substantially the
same form under the First-Priority Obligations Documents), deliver to the
Collateral Agent (or, prior to the Discharge of First Lien Obligations, the
First-Priority Collateral Agent as bailee for the Collateral Agent) the
certificates evidencing the Pledged Securities in Aleris Rolled Products Canada
ULC.

Neither the Collateral Agent nor the Trustee undertakes any responsibility
whatsoever to determine whether any of the foregoing covenants in this
Section 4.10 have been satisfied, and neither shall have any liability
whatsoever arising out of the failure of the Issuer or any of the Pledgors to
satisfy such post-closing requirements.

SECTION 4.11 Notice of Changes. Without limiting the restrictions on mergers
involving the Pledgors contained in the Indenture, if any Pledgor shall effect
any change in (i) its legal name, (ii) the location of its chief executive
office, (iii) its identity or organizational structure, (iv) its organizational
identification number, if any, or (v) its jurisdiction of organization, (A) it
shall give the Collateral Agent written notice (in the form of an Officers’
Certificate) thereof within 30 days (or, prior to the Discharge of First Lien
Obligations, such later date as the First-Priority Collateral Agent may specify
under a provision that exists in substantially the same form under the
First-Priority Obligations Documents) following such change and (B) it shall
take all action reasonably necessary (including the filing of financing
statement amendments, if applicable) to maintain the perfection and priority of
the security interest of the Collateral Agent for the benefit of the Secured
Parties in the Pledged Collateral, if applicable.

 

-19-



--------------------------------------------------------------------------------

SECTION 4.12 No Impairment of the Security Interests. No Pledgor shall take any
action, or knowingly or negligently omit to take any action, which action or
omission would have the result of materially impairing the security interest
with respect to the Pledged Collateral.

SECTION 4.13 Letter-of-Credit Rights. If any Pledgor is or becomes the
beneficiary of a letter of credit constituting Collateral in excess of
$5,000,000 in face amount, it shall promptly, and in any event within two
(2) Business Days after becoming a beneficiary, notify the Collateral Agent
thereof and (i) undertake commercially reasonable efforts to cause the issuer
and/or confirmation bank to consent to the assignment of any Letter-of-Credit
Rights to the Collateral Agent and (ii) subject to the terms of the
Intercreditor Agreements, use commercially reasonable efforts to cause the
issuer and/or confirmation bank to agree to direct all payments thereunder to a
Deposit Account at the Collateral Agent for application to the Secured
Obligations, in accordance with Section 10.1 hereof, all in form and substance
customary for transactions of this nature as determined by the Issuer and in any
event, prior to the Discharge of First Lien Obligations, in substantially the
same form delivered to the First-Priority Collateral Agent pursuant to an
analogous provision under the First-Priority Obligations Documents.

SECTION 4.14 ULC/Partnership Interests. Notwithstanding any provisions to the
contrary contained in this Agreement or any other document or agreement among
all or some of the parties hereto each Pledgor shall remain registered as the
sole registered and beneficial owner of all ULC/Partnership Interests and will
remain as registered and beneficial owner until such time as such
ULC/Partnership Interests are effectively transferred into the name of the
Collateral Agent or any other Person on the books and records of such
ULC/Partnership upon the exercise of rights to sell or otherwise dispose of
ULC/Partnership Interests following the occurrence and during the continuance of
an Event of Default. Accordingly, such Pledgor shall be entitled to receive and
retain for its own account any dividends, property or other distributions, if
any, in respect of such ULC/Partnership Interests (except insofar as the Pledgor
has granted a security interest in such dividends, property or other
distributions, and any shares which are ULC/Partnership Interests shall be
delivered to the Collateral Agent to hold as collateral hereunder) and shall
have the right to vote such ULC/Partnership Interests and to control the
direction, management and policies of the issuer of such ULC/Partnership
Interests to the same extent as the Pledgor would if such ULC/Partnership
Interests were not pledged to the Collateral Agent pursuant hereto. Nothing in
this Agreement is intended to or shall constitute the Collateral Agent, any
other Secured Party, or any other Person other than such Pledgor as a
shareholder or member of any ULC/Partnership for the purposes of any applicable
law until such time as notice is given to such ULC/Partnership (which has not
been withdrawn) and further steps are taken thereunder so as to register the
Collateral Agent or other Person as the holder of the ULC/Partnership Interests
of such ULC/Partnership upon the exercise of rights to sell or otherwise dispose
of ULC/Partnership Interests following the occurrence and during the continuance
of an Event of Default. To the extent any provision hereof would have the effect
of constituting the Collateral Agent or any other Secured Party as a shareholder
or member of a ULC/Partnership prior to such time, such provision shall be
severed therefrom and ineffective with respect to the ULC/Partnership Interests
of such ULC/Partnership without otherwise invalidating or rendering
unenforceable this Agreement or invalidating or rendering unenforceable such
provision insofar as it relates to Securities Collateral which are not
ULC/Partnership Interests. Except upon the exercise of rights to sell or
otherwise dispose of ULC/Partnership Interests following the occurrence and
during the continuance of an Event of Default, no Pledgor shall cause or permit,
or enable any ULC/Partnership in which it holds ULC/Partnership Interests to
cause or permit, the Collateral Agent to (a) be registered as a shareholder or
member of such ULC/Partnership; (b) have any notation entered in its favor in
the share register of such ULC/Partnership; (c) be held out as a shareholder or
member of such ULC/Partnership; (d) receive, directly or indirectly, any
dividends, property or other distributions from such ULC/Partnership by reason
of the Collateral Agent holding a security interest in such ULC/Partnership
Interests; or (e) act as a shareholder or member of such ULC/Partnership, or
exercise any rights of a shareholder or member of such ULC/Partnership including
the right to attend a meeting of, or to vote the shares of, such
ULC/Partnership.

 

-20-



--------------------------------------------------------------------------------

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1 Pledge of Additional Securities Collateral. Each Pledgor shall, upon
obtaining any Pledged Securities of any person, accept the same in trust for the
benefit of the Collateral Agent and promptly (but in any event within forty-five
(45) days after receipt thereof or, prior to the Discharge of First Lien
Obligations, such later date as the First-Priority Collateral Agent may specify
under a provision that exists in the substantially same form under the
First-Priority Obligations Documents) deliver to the Collateral Agent a pledge
amendment, duly executed by such Pledgor, in substantially the form of Exhibit 2
hereto (each, a “Pledge Amendment”), and the certificates and other documents
required under Section 3.1 and Section 3.2 hereof in respect of the additional
Pledged Securities which are to be pledged pursuant to this Agreement, and
confirming the attachment of the Lien hereby created on and in respect of such
additional Pledged Securities. Each Pledgor hereby authorizes the Collateral
Agent to attach each Pledge Amendment to this Agreement and agrees that all
Pledged Securities listed on any Pledge Amendment delivered to the Collateral
Agent shall for all purposes hereunder be considered Pledged Collateral.

SECTION 5.2 Voting Rights; Distributions; etc.

(a) Subject to the terms of the Intercreditor Agreements, so long as no Event of
Default shall have occurred and be continuing:

(i) each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the
Indenture or any other document evidencing the Secured Obligations.

(ii) each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Indenture and each Other
Second-Priority Agreement; provided, however, that any and all such
Distributions consisting of rights or interests in the form of securities shall
be forthwith delivered to the Collateral Agent to hold as Pledged Collateral and
shall, if received by any Pledgor, be received in trust for the benefit of the
Collateral Agent, be segregated from the other property or funds of such Pledgor
and be promptly (but in any event within forty-five (45) days after receipt
thereof or, prior to the Discharge of First Lien Obligations, such later date as
the First-Priority Collateral Agent may specify under a provision that exists in
substantially the same form under the First-Priority Obligations Documents)
delivered to the Collateral Agent as Pledged Collateral in the same form as so
received (with any necessary endorsement).

(b) So long as no Event of Default shall have occurred and be continuing, the
Collateral Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof.

 

-21-



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of any Event of Default,
following one day’s notice by the Collateral Agent (but subject to Section 9.8)
to the Issuer and the Guarantors (provided that with respect to any default
under Section 501(1), 501(2) or 501(6) of the Indenture or any comparable
provision of any Other Second-Priority Agreement, such notice shall have
automatically, and without further action, been deemed to have been delivered),
subject to the terms of the Intercreditor Agreements:

(i) all rights of each Pledgor set forth in such notice to exercise the voting
and other consensual rights it would otherwise be entitled to exercise pursuant
to Section 5.2(a)(i) hereof shall immediately cease, and all such rights shall
thereupon immediately become vested in the Collateral Agent, which shall
thereupon have the sole right to exercise such voting and other consensual
rights; and

(ii) all rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Collateral Agent, which shall thereupon have the sole right to receive
and hold as Pledged Collateral such Distributions; and

(iii) the Collateral Agent may take possession of and sell the Collateral or any
part thereof in accordance with the terms of this Agreement and the other
Security Documents.

(d) Each Pledgor shall, at its sole cost and expense, from time to time during
the continuance of any Event of Default execute and deliver to the Collateral
Agent appropriate instruments as the Collateral Agent may request in order to
permit the Collateral Agent to exercise the voting and other rights which it may
be entitled to exercise pursuant to Section 5.2(c)(i) hereof and to receive all
Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.

(e) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and shall immediately be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

SECTION 5.3 Defaults, etc. Each Pledgor hereby represents and warrants that
(i) such Pledgor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Pledgor is a party relating to the Pledged Securities pledged by
it, and such Pledgor is not in violation of any other provisions of any such
agreement to which such Pledgor is a party, or otherwise in default or violation
thereunder, (ii) no Securities Collateral pledged by such Pledgor is subject to
any defense, offset or counterclaim, nor have any of the foregoing been asserted
or alleged against such Pledgor by any person with respect thereto, and (iii) as
of the date hereof, there are no certificates, instruments, documents or other
writings (other than the Organizational Documents and certificates representing
such Pledged Securities that have been delivered to the Collateral Agent) which
evidence any Pledged Securities of such Pledgor.

SECTION 5.4 Certain Agreements of Pledgors As Holders of Equity Interests. In
the case of each Pledgor which is a partner, shareholder or member, as the case
may be, in a partnership, limited liability company or other entity, such
Pledgor hereby consents to the extent required by the applicable Organizational
Document to the pledge by each other Pledgor, pursuant to the terms hereof, of
the Pledged Securities in such partnership, limited liability company or other
entity and, upon the occurrence and during the continuance of an Event of
Default, to the transfer of such Pledged Securities to the Collateral Agent or
its nominee and to the substitution of the Collateral Agent or its nominee as a
substituted partner, shareholder or member in such partnership, limited
liability company or other entity with all the rights, powers and duties of a
general partner, limited partner, shareholder or member, as the case may be.

 

-22-



--------------------------------------------------------------------------------

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1 Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Article IX hereof at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Pledgor hereby grants to the Collateral Agent, an
irrevocable, non-exclusive, worldwide, royalty-free (and free of any other
obligation or payment) license to use, assign, license or sublicense any of the
Intellectual Property Collateral now owned, licensed or hereafter acquired by
such Pledgor, wherever the same may be located, subject in the case of
Trademarks to reasonably sufficient rights to quality control and inspection in
favor of such Pledgor to avoid the risk of invalidation of its Trademarks. Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout thereof.

SECTION 6.2 Protection of Collateral Agent’s Security. On a continuing basis,
each Pledgor shall, at its sole cost and expense, (i) promptly following its
becoming aware thereof, notify the Collateral Agent of any adverse determination
in any proceeding or the institution of any proceeding in any federal, state or
local court or administrative body or in the United States Patent and Trademark
Office or the United States Copyright Office regarding any material Intellectual
Property Collateral, such Pledgor’s right to register such material Intellectual
Property Collateral or its right to keep and maintain such registration and
prosecute applications in full force and effect (excluding, in each case,
typical communications in the ordinary course of prosecution, such as office
actions and the like), (ii) consistent with commercially reasonable business
judgment, maintain, protect and enforce all material Intellectual Property
Collateral as presently used and operated, (iii) not permit to lapse or become
abandoned any material Intellectual Property Collateral, and not settle or
compromise any pending or future litigation or administrative proceeding with
respect to any such material Intellectual Property Collateral, in either case
except as shall be consistent with commercially reasonable business judgment,
(iv) upon such Pledgor obtaining knowledge thereof, promptly notify the
Collateral Agent in writing of any event which may be reasonably expected to
materially and adversely affect the value or utility of any material
Intellectual Property Collateral to such Pledgor or the Collateral Agent’s Lien
on and security interest therein, including a levy or threat of levy or any
legal process against any material Intellectual Property Collateral, (v) not
license any Intellectual Property Collateral, or otherwise disclose any
confidential Technology or source code, other than licenses or under
nondisclosure agreements (as applicable) entered into by such Pledgor in, or
incidental to, the ordinary course of business, (vi) amend or permit the
amendment of any of the licenses in a manner that materially and adversely
affects the right to receive payments thereunder, or in any manner that would
materially impair the value of any Intellectual Property Collateral to such
Pledgor or the Collateral Agent’s Lien on and security interest therein, in each
case, except as shall be consistent with commercially reasonable business
judgment, (vii) diligently keep adequate records respecting all Intellectual
Property Collateral and (viii) furnish to the Collateral Agent from time to time
upon the Collateral Agent’s request therefor reasonably detailed statements and
amended schedules further identifying and describing the Intellectual Property
Collateral and such other materials evidencing or reports pertaining to any
Intellectual Property Collateral as the Collateral Agent may from time to time
request.

 

-23-



--------------------------------------------------------------------------------

SECTION 6.3 After-Acquired Property. If any Pledgor shall at any time after the
date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, or if
any intent-to use trademark application is no longer subject to clause (g) of
the definition of “Excluded Assets,” the provisions hereof shall automatically
apply thereto and any such item enumerated in the preceding clause (i) or (ii)
shall automatically constitute Intellectual Property Collateral as if such would
have constituted Intellectual Property Collateral at the time of execution
hereof and be subject to the Lien and security interest created by this
Agreement without further action by any party. Each Pledgor shall concurrently
with the delivery of annual financial statements under Section 1009(a)(1) of the
Indenture (or, after the Indenture Obligations are no longer secured by this
Agreement pursuant to the terms of the Indenture, pursuant to any comparable
delivery provision of any Other Second-Priority Agreement) provide to the
Collateral Agent written notice of any newly filed or acquired Patent,
Trademark, Copyright, or Exclusive Copyright License (in each case filed with
the United States Copyright Office or United States Patent and Trademark Office)
and confirm the attachment of the Lien and security interest created by this
Agreement to any rights described in clauses (i) and (ii) above by execution of
an instrument which shall contain such provisions regarding the duties,
liabilities, obligations, indemnities, benefits and protections of the
Collateral Agent as are reasonably acceptable to it and shall promptly file and
record with the United States Patent and Trademark Office or United States
Copyright Office, as applicable, such instrument as shall be reasonably
necessary to create, preserve, protect or perfect the Collateral Agent’s
security interest in such Intellectual Property Collateral.

SECTION 6.4 Litigation. Unless there shall occur and be continuing any Event of
Default (subject to Section 9.8), each Pledgor shall have the right to commence
and prosecute in its own name, as the party in interest, for its own benefit and
at the sole cost and expense of the Pledgors, such applications for protection
of the Intellectual Property Collateral and suits, proceedings or other actions
to prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, subject to the terms of the Intercreditor Agreements and
Section 9.8, the Collateral Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents reasonably requested by the Collateral Agent in
aid of such enforcement and the Pledgors shall promptly reimburse and indemnify
the Collateral Agent for all costs and expenses incurred by the Collateral Agent
in the exercise of its rights under this Section 6.4 in accordance with
Section 607 of the Indenture. In the event that the Collateral Agent shall elect
not to bring such suit to enforce the Intellectual Property Collateral, each
Pledgor agrees, at the reasonable request of the Collateral Agent, to take all
commercially reasonable actions necessary, whether by suit, proceeding or other
action, to prevent the infringement, counterfeiting, unfair competition,
dilution, diminution in value of or other damage to any of the Intellectual
Property Collateral by any person.

ARTICLE VII

[RESERVED]

ARTICLE VIII

TRANSFERS

SECTION 8.1 Transfers of Pledged Collateral. No Pledgor shall sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Pledged Collateral pledged by it hereunder except as not prohibited by the
Indenture or if no longer in effect, each Other Second-Priority Agreement.

 

-24-



--------------------------------------------------------------------------------

ARTICLE IX

REMEDIES

SECTION 9.1 Remedies.

(a) Upon the occurrence and during the continuance of any Event of Default
(subject to the terms of the Intercreditor Agreements and Section 9.8), the
Collateral Agent may, but shall not be obligated to, from time to time exercise
in respect of the Pledged Collateral, in addition to the other rights and
remedies provided for herein or otherwise available to it, the following
remedies:

(i) personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Pledged Collateral is located, for purposes of collecting, assembling,
processing, removing or otherwise dealing with such Pledged Collateral, and may
remain present at such premises to receive copies of all communications and
remittances relating to the Pledged Collateral and use in connection with such
purposes any and all services, supplies, aids and other facilities of any
Pledgor;

(ii) demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Collateral Agent and shall promptly (but in no
event later than one (1) Business Day after receipt thereof) pay such amounts to
the Collateral Agent;

(iii) sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv) take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Collateral Agent at any place
or places so designated by the Collateral Agent, in which event such Pledgor
shall at its own expense: (A) forthwith cause the same to be moved to the place
or places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (B) store and keep any Pledged Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(a)(iv) is of the essence hereof. Upon application to a court of
equity having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;

 

-25-



--------------------------------------------------------------------------------

(v) withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article X hereof;

(vi) retain and apply the Distributions to the Secured Obligations as provided
in Article X hereof;

(vii) exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

(viii) exercise all the rights and remedies of a secured party available under
the UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien), and the Collateral Agent
may also in its sole discretion, without notice except as specified in
Section 9.3 hereof, sell, assign or grant a license to use the Pledged
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as are commercially reasonable. The Collateral
Agent or any other Secured Party or any of their respective Affiliates may be
the purchaser, licensee, assignee or recipient of the Pledged Collateral or any
part thereof at any such sale and shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Pledged Collateral sold, assigned or licensed at such sale, to use and apply
any of the Secured Obligations owed to such person as a credit on account of the
purchase price of the Pledged Collateral or any part thereof payable by such
person at such sale. Each purchaser, assignee, licensee or recipient at any such
sale shall acquire the property sold, assigned or licensed absolutely free from
any claim or right on the part of any Pledgor, and each Pledgor hereby waives,
to the fullest extent permitted by law, all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. The Collateral Agent shall
not be obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Pledgor hereby waives, to the
fullest extent permitted by law, any claims against the Collateral Agent arising
by reason of the fact that the price at which the Pledged Collateral or any part
thereof may have been sold, assigned or licensed at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Pledged Collateral to more than one offeree.

(ix) Until the Collateral Agent is able to effect a sale, lease, or other
disposition of Collateral, the Collateral Agent shall have the right to hold or
use Collateral, or any part thereof, to the extent that it deems appropriate for
the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Collateral Agent. The Collateral Agent may, if it so
elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Collateral Agent’s remedies (for the
benefit of the Collateral Agent and the other Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.

 

-26-



--------------------------------------------------------------------------------

SECTION 9.2 Pledgor’s Obligations Upon Event of Default. Upon the request of the
Collateral Agent after the occurrence and during the continuance of an Event of
Default, each Pledgor will:

(a) assemble and make available to the Collateral Agent the Collateral and all
books and records relating thereto at any place or places specified by the
Collateral Agent, whether at such Pledgor’s premises or elsewhere, and undertake
each of the other obligations set forth in Section 9.1(a)(iv); and

(b) permit the Collateral Agent, by the Collateral Agent’s representatives and
agents, to enter, occupy and use any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay the Pledgor for such use and
occupancy.

SECTION 9.3 Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part
thereof shall be required by law, ten (10) days’ prior notice to such Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to any
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.

SECTION 9.4 Waiver of Notice and Claims.

Each Pledgor hereby waives, to the fullest extent permitted by applicable law,
notice or judicial hearing in connection with the Collateral Agent’s taking
possession or the Collateral Agent’s disposition of the Pledged Collateral or
any part thereof, including any and all prior notice and hearing for any
prejudgment remedy or remedies and any such right which such Pledgor would
otherwise have under law, and each Pledgor hereby further waives, to the fullest
extent permitted by applicable law: (i) all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Collateral Agent’s
rights hereunder, (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law, and
(iv) any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Agreement, or otherwise. The
Collateral Agent shall not be liable for any incorrect or improper payment made
pursuant to this Article IX in the absence of gross negligence or willful
misconduct on the part of the Collateral Agent. Except as otherwise specifically
provided herein, each Pledgor hereby waives presentment, demand, protest or any
notice (to the maximum extent permitted by applicable law) of any kind in
connection with this Agreement or any Collateral. Any sale of, or the grant of
options to purchase, or any other realization upon, any Pledged Collateral shall
operate to divest all right, title, interest, claim and demand, either at law or
in equity, of the applicable Pledgor therein and thereto, and shall be a
perpetual bar both at law and in equity against such Pledgor and against any and
all persons claiming or attempting to claim the Pledged Collateral so sold,
optioned or realized upon, or any part thereof, from, through or under such
Pledgor.

 

-27-



--------------------------------------------------------------------------------

SECTION 9.5 Certain Sales of Pledged Collateral.

(a) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Pledged Collateral, to limit purchasers to those who meet the requirements of
such Governmental Authority. Each Pledgor acknowledges that any such sales may
be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable law, the Collateral Agent shall have no obligation to
engage in public sales.

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Collateral Agent
may be compelled, with respect to any sale of all or any part of the Securities
Collateral, to limit purchasers to persons who will agree, among other things,
to acquire such Securities Collateral or Investment Property for their own
account, for investment and not with a view to the distribution or resale
thereof. Each Pledgor acknowledges that any such private sales may be at prices
and on terms less favorable to the Collateral Agent than those obtainable
through a public sale without such restrictions (including a public offering
made pursuant to a registration statement under the Securities Act), and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Securities Collateral for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would agree to do so.

(c) Notwithstanding the foregoing, each Pledgor shall, upon the occurrence and
during the continuance of any Event of Default, at the reasonable request of the
Collateral Agent, for the benefit of the Collateral Agent, cause any
registration, qualification under or compliance with any Federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral as soon as practicable and at the sole cost and expense of
the Pledgors. Each Pledgor will use its commercially reasonable efforts to cause
such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as would permit or
facilitate the sale and distribution of such Securities Collateral including
registration under the Securities Act (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with all other requirements of any Governmental
Authority. Each Pledgor shall use its commercially reasonable efforts to cause
the Collateral Agent to be kept advised in writing as to the progress of each
such registration, qualification or compliance and as to the completion thereof,
shall furnish to the Collateral Agent such number of prospectuses, offering
circulars or other documents incident thereto as the Collateral Agent from time
to time may request, and shall indemnify and shall cause the issuer of the
Securities Collateral to indemnify the Collateral Agent and all others
participating in the distribution of such Securities Collateral against all
claims, losses, damages and liabilities caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading.

(d) If the Collateral Agent determines, subject to the terms of the
Intercreditor Agreements, to exercise its right to sell any or all of the
Securities Collateral, upon written request, the applicable Pledgor shall
determine and inform the Collateral Agent of the number of securities included
in the Securities Collateral which may be sold by the Collateral Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

 

-28-



--------------------------------------------------------------------------------

(e) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9.5 will cause irreparable injury to the Collateral Agent and
the other Secured Parties, that the Collateral Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 9.5 shall be
specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

SECTION 9.6 No Waiver; Cumulative Remedies.

(a) No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties; nor shall it be required to marshal any
collateral. All rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies provided by law or otherwise available.

(b) In the event that the Collateral Agent shall have instituted any proceeding
to enforce any right, power, privilege or remedy under this Agreement or any
other Security Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Pledgors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Pledged Collateral, and all rights, remedies, privileges and powers of
the Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.

SECTION 9.7 Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing (but subject to the terms
of the Intercreditor Agreements and Section 9.8), upon the written demand of the
Collateral Agent, each Pledgor shall execute and deliver to the Collateral Agent
an assignment or assignments of the registered and applied for Intellectual
Property Collateral and such other documents as are necessary or appropriate to
carry out the intent and purposes hereof.

SECTION 9.8 Actions of Collateral Agent. The Secured Parties holding at least
30% in principal amount of the Secured Obligations outstanding at such time,
voting as a single class, shall direct the Collateral Agent in exercising any
right, power, discretionary duty or other remedy available to the Collateral
Agent under this Agreement or any Security Document in accordance with the terms
and limitations contained in the Indenture and the Intercreditor Agreements and
the other Secured Parties shall not have a right to take any actions with
respect to the Collateral; provided that if the Collateral Agent receives
conflicting instructions from more than one group of Secured Parties holding at
least 30% in principal amount of the Secured Obligations outstanding at such
time, then the instructions from the group representing the largest outstanding
principal amount at such time shall control. If the Collateral Agent shall not
have received appropriate instruction within 10 days of a request therefor from
the applicable Secured Parties (or such shorter period as reasonably may be
specified in such notice or as may be necessary under the circumstances) it may,
but shall be under no duty to, take or refrain from taking such action as it
shall deem to be in the best interests of the Secured Parties and the Collateral
Agent shall have no liability to any Person for such action or inaction.

 

-29-



--------------------------------------------------------------------------------

For the avoidance of doubt, any such direction shall be subject to clauses
(1) and (2) of Section 512 of the Indenture.

ARTICLE X

APPLICATION OF PROCEEDS

SECTION 10.1 Application of Proceeds.

(a) Subject to the terms of the Intercreditor Agreements, the proceeds received
by the Collateral Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral (including, without
limitation, with respect to any Pledged Collateral or any Mortgaged Property)
pursuant to the exercise by the Collateral Agent of its remedies shall be
applied, together with any other sums then held by the Collateral Agent pursuant
to this Agreement or any other Security Document or in the Collateral Account,
against the Secured Obligations as follows:

(i) first, to pay incurred and unpaid out-of-pocket fees, costs and expenses,
penalties of and/or indemnification owed to the Collateral Agent and the Trustee
under this Agreement, the Indenture or any other Security Documents;

(ii) second, to pay incurred and unpaid out-of-pocket fees, costs and expenses,
penalties of and/or indemnification owed to any Other Second-Priority Agent with
respect to any Other Second-Priority Obligations under any Other Second-Priority
Debt Documents (such payments to be applied on a pro rata basis amongst such
Other Second-Priority Agents);

(iii) third, to the extent proceeds remain after the application pursuant to the
preceding clause, pro rata (based on the respective amounts of Secured
Obligations described in subclauses (x) and (y) below) to (x) the Trustee, based
on the amount of Secured Obligations then outstanding under the Indenture and
the Notes, for application as provided in the Indenture and (y) each Other
Second-Priority Agent based on the amount of Secured Obligations then
outstanding under the Other Second-Priority Agreement pursuant to which it is
acting as such, for application as provided in such Other Second-Priority
Agreement; and

(iv) fourth, any balance remaining after the Secured Obligations then due and
owing shall have been paid in full shall be paid over to the Pledgors or to
whomsoever may be lawfully entitled to receive the same; provided that if the
Collateral Agent decides, in its sole discretion, that it cannot determine who
is entitled to receive said proceeds, it may file a motion, with any court of
competent jurisdiction, to interplead such proceeds, such proceeds to be reduced
by the fees, costs and expenses of the Collateral Agent attributable to such
motion.

(b) In making the determination and allocations required by this Section 10.1,
the Collateral Agent may conclusively rely upon information supplied by the
Trustee and the applicable Other Second-Priority Agent as to the fees, costs,
expenses, penalties and/or indemnification owed to Trustee and to any Other
Second-Priority Agent and by the Trustee as to amounts of unpaid principal and
interest and other amounts outstanding with respect to the Secured Obligations
outstanding under the Indenture and by the Other Second-Priority Agent as to
such Other Second-Priority Obligations. The Collateral Agent shall have no
liability to any of the Secured Parties for actions taken in reliance on such
information.

 

-30-



--------------------------------------------------------------------------------

(c) If, despite the provisions of this Agreement, any Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the Secured Obligations to which it is then entitled in accordance
with this Agreement, such Secured Party shall hold such payment or other
recovery in trust for the benefit of all Secured Parties hereunder for
distribution in accordance with this Section 10.1.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Concerning Collateral Agent.

(a) The Collateral Agent has been appointed as collateral agent pursuant to the
Indenture. The actions of the Collateral Agent hereunder are subject to the
provisions of the Indenture and the Intercreditor Agreements. The Collateral
Agent shall have the right hereunder to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking action (including the release or substitution of the Pledged Collateral),
in accordance with this Agreement, the Intercreditor Agreements and the
Indenture. The Collateral Agent may employ agents and attorneys-in-fact in
connection herewith and shall not be liable for the negligence or misconduct of
any such agents or attorneys-in-fact selected by it in good faith. The
Collateral Agent may resign in the manner provided in the Indenture. A successor
Collateral Agent may be appointed in the manner provided in the Indenture and,
as applicable, in the manner provided in each Other Second-Priority Agreement.
Upon the acceptance of any appointment as the Collateral Agent by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the retiring Collateral Agent shall
thereupon be discharged from its duties and obligations under this Agreement.
After any retiring Collateral Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was the Collateral Agent.

(b) The Collateral Agent shall have no obligation to clean-up or otherwise
prepare the Collateral for sale. The Collateral Agent and each other Secured
Party shall use reasonable care (such care, in any event, being not more than
the care it provides with regards to its own property or possessions) with
respect to the Collateral in its possession or under its control. Neither the
Collateral Agent nor any other Secured Party shall have any other duty as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of the Collateral Agent or such other Secured Party, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.    The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equivalent to that which the Collateral Agent, in its individual
capacity, accords its own property consisting of similar instruments or
interests, it being understood that neither the Collateral Agent nor any of the
Secured Parties shall have responsibility for (i) ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relating to any Securities Collateral, whether or not the Collateral
Agent or any other Secured Party has or is deemed to have knowledge of such
matters or (ii) taking any necessary steps to preserve rights against any person
with respect to any Pledged Collateral.

(c) To the extent that applicable law imposes duties on the Collateral Agent to
exercise remedies in a commercially reasonable manner, each Pledgor acknowledges
and agrees that it is commercially reasonable for the Collateral Agent (i) to
fail to incur expenses deemed significant by the Collateral Agent to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents

 

-31-



--------------------------------------------------------------------------------

for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (iii) to
fail to exercise collection remedies against Account Debtors or other Persons
obligated on Collateral or to remove Liens on or any adverse claims against
Collateral, (iv) to exercise collection remedies against Account Debtors and
other Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) to contact other Persons,
whether or not in the same business as such Pledgor, for expressions of interest
in acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Collateral Agent against risks of loss, collection or
disposition of Collateral or to provide to the Collateral Agent a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by the Collateral Agent, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist the
Collateral Agent in the collection or disposition of any of the Collateral. Each
Pledgor acknowledges that the purpose of this Section 11.1 is to provide
non-exhaustive indications of what actions or omissions by the Collateral Agent
would be commercially reasonable in the Collateral Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Collateral
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 11.1. Without limitation upon the foregoing,
nothing contained in this Section 11.1 shall be construed to grant any rights to
any Pledgor or to impose any duties on the Collateral Agent that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section 11.1.

(d) The Pledgors and the Collateral Agent recognize that setoffs, counterclaims,
defenses and other claims may be asserted by obligors with respect to certain of
the Receivables, that certain of the Receivables may be or become uncollectible
in whole or in part and that the expense and probability of success in
litigating a disputed Receivable may exceed the amount that reasonably may be
expected to be recovered with respect to a Receivable. In view of the foregoing,
each Pledgor agrees that the Collateral Agent may at any time and from time to
time, if an Event of Default has occurred and is continuing, compromise with the
obligor on any Receivable, accept in full payment of any Receivable such amount
as the Collateral Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Collateral Agent shall be commercially
reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.

(e) [Reserved].

(f) The Collateral Agent shall be entitled to conclusively rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

(g) If any item of Pledged Collateral also constitutes collateral granted to the
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,
security agreement, pledge or instrument of any type in respect of such
collateral, the Collateral Agent, in its sole discretion, may select which
provision or provisions shall control.

 

-32-



--------------------------------------------------------------------------------

(h) Anything herein contained to the contrary notwithstanding, (i) each Pledgor
shall remain liable under this Agreement and under each of the underlying
contracts to which such Pledgor is a party described herein to perform all of
its duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (ii) the exercise by the Collateral Agent or the Holders
of any of their rights, remedies or powers hereunder shall not release any
Pledgor from any of its duties or obligations under this Agreement or such
underlying contracts described herein and (iii) neither the Trustee or the
Collateral Agent shall have any obligation or liability under such underlying
contracts by reason of or arising out of this Agreement, nor shall the Holders,
the Trustee or the Collateral Agent be obligated to perform any of the
obligations or duties of any of the Pledgors hereunder or under any of the
contracts described herein.

(i) The Collateral Agent shall not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or
enforceability of the Liens in any of the Collateral, whether impaired by
operation of law or by reason of any action or omission to act on its part
hereunder, except to the extent such action or omission constitutes gross
negligence or willful misconduct on the part of the Collateral Agent. Nor shall
the Collateral Agent be responsible for the validity or sufficiency of the
Collateral or any agreement or assignment contained therein, for the validity of
the title of the Pledgors to the Collateral, for insuring the Collateral or for
the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral.

(j) In acting under and by virtue of this Agreement, the Collateral Agent shall
have all of the rights, protections and immunities granted to the Collateral
Agent and the Trustee under the Indenture (including, but not limited to, the
right to be indemnified under Section 607 of the Indenture), and all such
rights, protections and immunities are incorporated by reference herein, mutatis
mutandis.

SECTION 11.2 Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement during the continuance of any Event of Default (including such
Pledgor’s covenants to (i) pay the premiums in respect of all required insurance
policies hereunder, (ii) pay and discharge any taxes, assessments and special
assessments, levies, fees and governmental charges imposed upon or assessed
against, and landlords’, carriers’, mechanics’, workmen’s, repairmen’s,
laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and other claims
arising by operation of law against, all or any portion of the Pledged
Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay or perform any
obligations of such Pledgor under any Pledged Collateral), subject to the terms
of the Intercreditor Agreements and Section 9.8, the Collateral Agent may (but
shall not be obligated to and shall have no liability to such Pledgor or any
third party for failure to so do or take action) do the same or cause it to be
done, and may expend funds for such purpose; provided, however, that the
Collateral Agent shall in no event be bound to inquire into the validity of any
tax, Lien, imposition or other obligation which such Pledgor fails to pay or
perform as and when required hereby and which such Pledgor does not contest in
accordance with the provisions of the Indenture. Any and all amounts so expended
by the Collateral Agent shall be paid by the Pledgors in accordance with the
provisions of Section 606 of the Indenture. Neither the provisions of this
Section 11.2 nor any action taken by the Collateral Agent pursuant to the
provisions of this Section 11.2 shall prevent any such failure to observe any
covenant contained in this Agreement from constituting an Event of Default. Each
Pledgor hereby appoints the Collateral Agent its attorney-in-fact, with full
power and authority in the place and stead of such Pledgor and in the name of
such Pledgor, or otherwise, from time to time in the Collateral Agent’s
discretion to take any action and to execute any instrument consistent with the
terms of the Indenture, this Agreement and the other Security Documents which
the Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof (but the Collateral Agent shall not be obligated to and shall have no
liability to such Pledgor or any third party for failure to so do or take
action). The foregoing grant of authority during the continuance of any Event of
Default is a power of attorney coupled with an interest and such appointment
shall be irrevocable for the term hereof. Each Pledgor hereby ratifies all that
such attorney shall lawfully do or cause to be done by virtue hereof during the
continuance of any Event of Default.

 

-33-



--------------------------------------------------------------------------------

SECTION 11.3 Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns, provided
that, except as permitted by the Indenture and the Other Second-Priority
Obligations Documents, no Pledgor shall have the right to assign its rights or
delegate its obligations under this Agreement or any interest herein, without
the prior written consent of the Collateral Agent and (ii) inure, together with
the rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and the other Secured Parties and each of their respective
successors, transferees and assigns. No other Persons (including any other
creditor of any Pledgor) shall have any interest herein or any right or benefit
with respect hereto. Without limiting the generality of the foregoing clause
(ii), any Secured Party may assign or otherwise transfer any indebtedness held
by it secured by this Agreement to any other person, and such other person shall
thereupon become vested with all the benefits in respect thereof granted to such
Secured Party, herein or otherwise, subject however, to the provisions of the
Indenture or the applicable Other Second-Priority Agreement. Each of the
Pledgors agrees that its obligations hereunder and the security interest created
hereunder shall continue to be effective or be reinstated, as applicable, if at
any time payment, or any part thereof, of all or any part of the Secured
Obligations is rescinded or must otherwise be restored by the Secured Party upon
the bankruptcy or reorganization of any Pledgor or otherwise.

SECTION 11.4 Termination; Release.

(a) When all the Secured Obligations have been paid in full, this Agreement
shall terminate and the Pledged Collateral shall be automatically and without
further action released from the Liens in favor of the Collateral Agent and the
other Secured Parties created hereby, and all obligations (other than those
expressly stated to survive such termination) of each Pledgor to the Collateral
Agent or any other Secured Party hereunder shall terminate, all without delivery
of any instrument or performance of any act by any party. At the sole expense of
any Pledgor following any such termination, the Collateral Agent shall deliver
such documents as such Pledgor shall reasonably request to evidence such release
and termination.

(b) If any of the Collateral shall (i) be sold, transferred or otherwise
disposed of by any Pledgor in a sale, transfer or other disposition permitted by
the Indenture and each Other Second-Priority Agreement, other than with respect
to a sale, transfer or other disposition to another Pledgor, or (ii) be or
become an Excluded Asset pursuant to a transaction not prohibited by the
Indenture and each other Second-Priority Obligations Document, then, in each
case such Collateral shall be automatically and without further action released
from the security interests created by this Agreement. If a Pledgor is disposed
of pursuant to a transaction permitted by the Indenture and each Other
Second-Priority Agreement or is otherwise released from its guarantee pursuant
to (and to the extent permitted by) the Indenture and each Other Second-Priority
Agreement, such Pledgor shall be automatically and without further action
released from its obligations under this Agreement. In either case, the
Collateral Agent, at the request and sole expense of such Pledgor, shall execute
and deliver to such Pledgor all releases or other documents reasonably necessary
or desirable for the termination and release of the Liens created hereby on
Collateral of such Pledgor, or such Pledgor, as applicable, subject to, if
reasonably requested by the Collateral Agent, the Collateral Agent’s receipt of
an Officers’ Certificate from the Issuer stating that such transaction is in
compliance with the Indenture and each Other Second-Priority Agreement.

(c) The Liens securing the Secured Obligations in respect of the Notes will be
released or subordinated, in whole or in part, as provided in Section 1504 of
the Indenture.

 

-34-



--------------------------------------------------------------------------------

(d) The Liens securing Other Second-Priority Obligations of any series will be
released or subordinated, in whole or in part, as provided in the Other
Second-Priority Agreement governing such obligations.

(e) The Liens securing the Secured Obligations shall be released when required
pursuant to the terms of the ABL Intercreditor Agreement or the First
Lien/Junior Lien Intercreditor Agreement, following the request of the
applicable party or parties thereto, subject to, if reasonably requested by the
Collateral Agent, the Collateral Agent’s receipt of an Officer’s Certificate
from the Issuer stating that such release is in compliance with the Indenture,
each Other Second-Priority Agreement and in accordance with the terms of the
applicable Intercreditor Agreement.

SECTION 11.5 Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Indenture and each Other
Second-Priority Debt Document and unless in writing and signed by each of the
parties hereto, without requirement of compliance with Section 9.8 hereof. The
Collateral Agent shall be entitled to receive an Opinion of Counsel and
Officers’ Certificate stating that such amendment, modification, supplement or
waiver is authorized or permitted by the Indenture, this Agreement, the
Intercreditor Agreements and any Other Second-Priority Debt Document, and that
all conditions precedent to the execution of such amendment, modification,
supplement or waiver have been satisfied. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement or any other document evidencing the Secured
Obligations (including any Other Second-Priority Debt Document), no notice to or
demand on any Pledgor in any case shall entitle any Pledgor to any other or
further notice or demand in similar or other circumstances.

SECTION 11.6 Notices. Unless otherwise provided herein or in the Indenture, any
notice or other communication herein required or permitted to be given shall be
given in the manner and become effective as set forth in the Indenture, as to
any Pledgor, addressed to it at the address of the Issuer set forth in the
Indenture, and as to the Collateral Agent, addressed to it at the address set
forth in the Indenture, as to any Other Second-Priority Agent, addressed to it
at the address set forth in the applicable Other Second-Priority Joinder
Agreement, or in each case at such other address as shall be designated by such
party in a written notice to the other party complying as to delivery with the
terms of this Section 11.6.

SECTION 11.7 Governing Law; Waiver of Jury Trial. Section 112 of the Indenture
is incorporated herein, mutatis mutandis, as if a part hereof.

SECTION 11.8 Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 11.9 Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

-35-



--------------------------------------------------------------------------------

SECTION 11.10 Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

SECTION 11.11 [Reserved].

SECTION 11.12 No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.

SECTION 11.13 No Release. Nothing set forth in this Agreement or any other
Security Document, nor the exercise by the Collateral Agent of any of the rights
or remedies hereunder, shall relieve any Pledgor from the performance of any
term, covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or from any
liability to any person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Collateral Agent or any other Secured Party
to perform or observe any such term, covenant, condition or agreement on such
Pledgor’s part to be so performed or observed or shall impose any liability on
the Collateral Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Indenture,
the other Security Documents or any Other Second-Priority Agreement, or under or
in respect of the Pledged Collateral or made in connection herewith or
therewith. Anything herein to the contrary notwithstanding, neither the
Collateral Agent nor any other Secured Party shall have any obligation or
liability under any contracts, agreements and other documents included in the
Pledged Collateral by reason of this Agreement, nor shall the Collateral Agent
or any other Secured Party be obligated to perform any of the obligations or
duties of any Pledgor thereunder or to take any action to collect or enforce any
such contract, agreement or other document included in the Pledged Collateral
hereunder. The obligations of each Pledgor contained in this Section 11.13 shall
survive the termination hereof and the discharge of such Pledgor’s other
obligations under this Agreement, the Indenture, the other Security Documents
and any Other Second-Priority Agreement.

SECTION 11.14 Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii) any lack of validity or enforceability of the Indenture, any other Security
Document or any Other Second-Priority Agreement, or any other agreement or
instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Indenture, any Other Second-Priority
Agreement or any Security Document, or any other agreement or instrument
relating thereto;

 

-36-



--------------------------------------------------------------------------------

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Indenture, any Other Second-Priority
Agreement or any Security Document, or any other agreement or instrument
relating thereto, except as specifically set forth in a waiver granted pursuant
to the provisions of Section 11.5 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

SECTION 11.15 Other Second-Priority Obligations.

(a) On or after the Issue Date, the Issuer may from time to time designate
additional obligations as Other Second-Priority Obligations by delivering to the
Collateral Agent, the Trustee and each Other Second-Priority Agent, if any:
(a) a certificate signed by an Officer of the Issuer (i) identifying the
obligations so designated and the aggregate principal amount or face amount
thereof, stating that such obligations are designated as “Other Second-Priority
Obligations” for purposes hereof and the Indenture, (ii) representing that such
designation complies with the terms of the Indenture and each then extant Other
Second-Priority Agreement, (iii) specifying the name and address of the Other
Second-Priority Agent for such obligations (if other than the Trustee) and
(iv) stating that the Pledgors have complied with their obligations under
Article III; (b) except in the case of Additional Notes, a fully executed Other
Second-Priority Joinder Agreement (in the form attached as Exhibit 7 hereto);
(c) an Officers’ Certificate to the effect that the designation of such
obligations as “Other Second-Priority Obligations” does not violate the terms of
the Indenture and each then extant Other Second-Priority Agreement (upon which
the Collateral Agent may conclusively and exclusively rely); and (d) if required
by the Collateral Agent, evidence that the Other Second-Priority Agent for the
applicable series of Other Second-Priority Obligations, if any, has entered into
an agency agreement with the Collateral Agent that is acceptable to the
Collateral Agent, acting in its sole discretion.

(b) Notwithstanding the delivery of the Other Second-Priority Joinder Agreement
set forth above, the Collateral Agent shall not be obligated to act as
Collateral Agent for any New Secured Parties (as such term is defined in Exhibit
7 hereto) whatsoever or to execute any document whatsoever (including any agency
agreement) if in the sole judgment of the Collateral Agent doing so would
impose, purport to impose or might reasonably be expected to impose upon the
Collateral Agent any obligation or liability for which the Collateral Agent is
not, as determined in its sole discretion, fully protected. In no event shall
the Collateral Agent be subject to any document that it has not executed. The
Other Second-Priority Joinder Agreement shall not be effective until it has been
accepted in writing by the Collateral Agent.

(c) Notwithstanding the pari passu nature of all Secured Obligations in respect
of the Indenture Obligations, on the one hand, and any Other Second-Priority
Obligations, on the other hand, in the event of any determination by a court of
competent jurisdiction that (i) any of such Other Second-Priority Obligations
are unenforceable under applicable law or are subordinated to any other
obligations, (ii) any of such Other Second-Priority Obligations does not have an
enforceable security interest in any of the Pledged Collateral and/or (iii) any
intervening security interest exists securing any other obligations (other than
Indenture Obligations or Other Second-Priority Obligations) on a basis ranking
prior to the security interest of such Other Second-Priority Obligations but
junior to the security interest of the Indenture Obligations (any such condition
referred to in the foregoing clauses (i), (ii) or (iii) with respect to any such
Other Second-Priority Obligations, an “Impairment” of such Other Second-Priority
Obligations), the

 

-37-



--------------------------------------------------------------------------------

results of such Impairment shall be borne solely by the holders of such Other
Second-Priority Obligations and the rights of the holders of such Other
Second-Priority Obligations (including, without limitation, the right to receive
distributions in respect of such Other Second-Priority Obligations) set forth in
this Agreement shall be modified to the extent necessary so that the effects of
such Impairment are borne solely by the holders of such Other Second-Priority
Obligations subject to such Impairment. Notwithstanding the foregoing, with
respect to any Pledged Collateral for which a third party (other than a holder
of Other Second-Priority Obligations) has a Lien or security interest that is
junior in priority to the security interest of the holders of the Indenture
Obligations but senior (as determined by appropriate legal proceedings in the
case of any dispute) to the security interest of the holder of any Other
Second-Priority Obligations (such third party, an “Intervening Creditor”), the
value of any Pledged Collateral or Proceeds thereof which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the
Pledged Collateral or Proceeds thereof to be distributed in respect of the Other
Second-Priority Obligations with respect to which such Impairment exists.

SECTION 11.16 Intercreditor Agreements.

(a) Notwithstanding anything in this Agreement to the contrary, prior to the
Discharge of ABL Obligations (as defined in the ABL Intercreditor Agreement),
the requirements of this Agreement to deliver any ABL Priority Collateral and
any certificates, instruments, chattel paper, titles or documents of any kind
(including, but not limited to, endorsements and stock powers) in relation
thereto to the Collateral Agent shall be deemed satisfied by delivery of such
Collateral and such certificates, instruments or documents in relation thereto
to the ABL Facility Collateral Agent (as bailee for the Collateral Agent
pursuant to the terms of the ABL Intercreditor Agreement).

(b) Notwithstanding anything in this Agreement to the contrary, prior to the
Discharge of First Lien Obligations (as defined in the First Lien/Junior Lien
Intercreditor Agreement), the requirements of this Agreement to deliver any
Pledged Collateral and any certificates, instruments, chattel paper, titles or
documents of any kind (including, but not limited to, endorsements and stock
powers) in relation thereto to the Collateral Agent shall be deemed satisfied by
delivery of such Collateral and such certificates, instruments or documents in
relation thereto to the First-Priority Collateral Agent (as bailee for the
Collateral Agent pursuant to the terms of the First Lien/Junior Lien
Intercreditor Agreement).

(c) Notwithstanding anything herein to the contrary, this Agreement, each other
Notes Document and the other Second-Priority Obligations Documents are subject
to the terms and conditions set forth in the Intercreditor Agreements in all
respects and, in the event of any conflict between the terms of the
Intercreditor Agreements and this Agreement, the terms of the Intercreditor
Agreements shall govern. Notwithstanding anything herein to the contrary,
(i) the priority of the Lien on and security interest in the Non-ABL Priority
Collateral granted to the Collateral Agent for the benefit of the Secured
Parties pursuant to any Notes Document are expressly subject and subordinate to
the Lien on and security interest in the Non-ABL Priority Collateral granted to
the First-Priority Collateral Agent pursuant to the Term Loan Facility, (ii) the
priority of the Lien on and security interest in the ABL Priority Collateral
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to any Notes Document are expressly subject and subordinate to the Lien on and
security interest in the ABL Priority Collateral granted to the ABL Facility
Collateral Agent pursuant to the ABL Facility and (iii) the exercise of any
right or remedy in respect of the Collateral by the Collateral Agent hereunder
or under any other Notes Document is subject to the provisions of the
Intercreditor Agreements.

SECTION 11.17 Headings. The title of and Section headings in this Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Agreement.

 

-38-



--------------------------------------------------------------------------------

SECTION 11.18 Indemnity. Each Pledgor hereby agrees to indemnify the Collateral
Agent, and its successors, assigns, agents and employees, from and against any
and all liabilities, damages, penalties, suits, fees, costs, and expenses of any
kind and nature (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Collateral Agent is a party thereto)
imposed on, incurred by or asserted against the Collateral Agent, or its
successors, assigns, agents and employees, in any way relating to or arising out
of this Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Collateral Agent or any
Pledgor, and any claim for Patent, Trademark or Copyright infringement) in
accordance with Article 6 and Article 15 of the Indenture.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

-39-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

ALERIS INTERNATIONAL, INC., as Pledgor

By:  

/s/ Eric M. Rychel

  Name: Eric M. Rychel  

Title: Executive Vice President, Chief

          Financial Officer and Treasurer

ALERIS CORPORATION, as Pledgor

By:  

/s/ Eric M. Rychel

  Name: Eric M. Rychel  

Title: Executive Vice President, Chief Financial

          Officer and Treasurer

ALERIS ROLLED PRODUCTS, INC., as Pledgor

By:  

/s/ Eric M. Rychel

  Name: Eric M. Rychel   Title: President ALERIS ROLLED PRODUCTS, LLC, as
Pledgor

By:  

/s/ Eric M. Rychel

  Name: Eric M. Rychel   Title: President ALERIS ROLLED PRODUCTS SALES

By:  

/s/ Eric M. Rychel

  Name: Eric M. Rychel   Title: President

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

IMCO RECYCLING OF OHIO, LLC, as Pledgor

By:  

/s/ Eric M. Rychel

        Name: Eric M. Rychel         Title: President ALERIS OHIO MANAGEMENT,
INC., as Pledgor

By:  

/s/ Eric M. Rychel

        Name: Eric M. Rychel         Title: President NICHOLS ALUMINUM LLC, as
Pledgor

By:  

/s/ Eric M. Rychel

        Name: Eric M. Rychel         Title: President

 

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent By:  

/s/ James Kowalski

  Name: James Kowalski   Title: Vice President

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

ISSUER’S ACKNOWLEDGMENT

The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”; capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of June 25, 2018, made by Aleris International, Inc., a
Delaware corporation, as Issuer, the Guarantors party thereto and U.S. Bank
National Association, as collateral agent (in such capacity and together with
any successors in such capacity, the “Collateral Agent”), (ii) agrees promptly
to note on its books the security interests granted to the Collateral Agent and
confirmed under the Security Agreement, (iii) agrees that it will comply with
instructions of the Collateral Agent with respect to the applicable Securities
Collateral (including all Equity Interests of the undersigned) without further
consent by the applicable Pledgor, (iv) agrees to notify the Collateral Agent
upon obtaining knowledge of any interest in favor of any person in the
applicable Securities Collateral that is adverse to the interest of the
Collateral Agent therein and (v) waives any right or requirement at any time
hereafter to receive a copy of the Security Agreement in connection with the
registration of any Securities Collateral thereunder in the name of the
Collateral Agent or its nominee or the exercise of voting rights by the
Collateral Agent or its nominee.

 

[                    ] By:  

 

  Name:   Title:

 

Exh. 1-1



--------------------------------------------------------------------------------

EXHIBIT 2

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of [                ], is delivered
pursuant to Section 5.1 of the Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”; capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
June 25, 2018, made by Aleris International, Inc., as Issuer, the Guarantors
party thereto and U.S. Bank National Association, as collateral agent (in such
capacity and together with any successors in such capacity, the “Collateral
Agent”). The undersigned hereby agrees that this Securities Pledge Amendment may
be attached to the Security Agreement and that the Pledged Securities listed on
this Securities Pledge Amendment shall be deemed to be and shall become part of
the Pledged Collateral and shall secure all Secured Obligations.

PLEDGED SECURITIES

 

ISSUER

  

CLASS OF STOCK OR
INTERESTS

  

PAR

VALUE

  

CERTIFICATE

NO(S).

  

NUMBER OF

SHARES

OR

INTERESTS

  

PERCENTAGE OF

ALL ISSUED CAPITAL

OR OTHER EQUITY

INTERESTS OF ISSUER

 

Exh. 2-1



--------------------------------------------------------------------------------

[                ], as Pledgor By:  

 

  Name:   Title:

 

AGREED TO AND ACCEPTED: U.S. BANK NATIONAL ASSOCIATION, as Collateral Agent By:
 

 

  Name:   Title:

 

 

Exh. 2-2



--------------------------------------------------------------------------------

EXHIBIT 3

[Form of]

JOINDER AGREEMENT

[Date]

Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of June 25, 2018,
made by Aleris International, Inc., a Delaware corporation (the “Issuer”), the
Guarantors party thereto and U.S. Bank National Association, in its capacity as
collateral agent pursuant to the Indenture (in such capacity and together with
any successors in such capacity, the “Collateral Agent”).

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [                ] (the “New Pledgor”), pursuant to Section 3.5
of the Security Agreement. The New Pledgor hereby agrees to be bound as a
Guarantor and as a Pledgor party to the Security Agreement by all of the terms,
covenants and conditions set forth in the Security Agreement to the same extent
that it would have been bound if it had been a signatory to the Security
Agreement on the date of the Security Agreement. The New Pledgor also hereby
agrees to be bound as a party by all of the terms, covenants and conditions
applicable to it set forth in the Indenture to the same extent that it would
have been bound if it had been a signatory to the Indenture on the execution
date of the Indenture. Without limiting the generality of the foregoing, the New
Pledgor hereby grants and pledges to the Collateral Agent, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, a Lien on and security interest in, all of its right, title and
interest in, to and under the Pledged Collateral and expressly assumes all
obligations and liabilities of a Guarantor and Pledgor thereunder. The New
Pledgor hereby makes each of the representations and warranties and agrees to
each of the covenants applicable to the Pledgors contained in the Security
Agreement.

Annexed hereto are supplements to each of the schedules to the Perfection
Certificate with respect to the New Pledgor.

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page of this Joinder Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 112 of the Indenture is incorporated herein, mutatis mutandis, as if a
part hereof.

[Signature page follows]

 

Exh. 3-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW PLEDGOR] By:  

 

  Name:   Title:

 

AGREED TO AND ACCEPTED:

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

 

  Name:   Title:

[Schedules to be attached]

 

Exh. 3-2



--------------------------------------------------------------------------------

EXHIBIT 4

[Form of]

COPYRIGHT SECURITY AGREEMENT

Copyright Security Agreement, dated as of [                ], by
[                ] and [                ] (individually, a “Pledgor,” and,
collectively, the “Pledgors”), in favor of U.S. Bank National Association, in
its capacity as collateral agent pursuant to the Indenture (in such capacity,
the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Copyright Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Pledgors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a Lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor
(the “Copyright Collateral”):

(a) Copyrights and Exclusive Copyright Licenses of such Pledgor, including those
listed on Schedule I attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Assets).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Copyright Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control unless the Collateral
Agent shall otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, Lien and security
interest in the Copyright Collateral under this Copyright Security Agreement.

 

Exh. 4-1



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts. Delivery of an executed
counterpart of a signature page of this Copyright Security Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Copyright Security Agreement.

SECTION 6. Governing Law. This Copyright Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Copyright Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

Exh. 4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [PLEDGORS] By:  

 

  Name:   Title:

 

Accepted and Agreed:

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:

 

 

 

Name:

 

Title:

 

Exh. 4-3



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

OWNER

  

REGISTRATION NUMBER

  

TITLE

Copyright Applications:

 

OWNER

  

TITLE

Exclusive Copyright Licenses:

 

 

Exh. 4-4



--------------------------------------------------------------------------------

EXHIBIT 5

[Form of]

PATENT SECURITY AGREEMENT

Patent Security Agreement, dated as of [                ], by [                ]
and [                    ] (individually, a “Pledgor,” and, collectively, the
“Pledgors”), in favor of U.S. Bank National Association, in its capacity as
collateral agent pursuant to the Indenture (in such capacity, the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Patent Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Pledgors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a Lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor
(the “Patent Collateral”):

(a) Patents of such Pledgor, including those listed on Schedule I attached
hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Assets).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent pursuant to the Security Agreement and the
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patent Collateral
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Patent Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Collateral Agent shall otherwise
determine.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, Lien and security
interest in the Patent Collateral under this Patent Security Agreement.

 

Exh. 5-1



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts. Delivery of an executed
counterpart of a signature page of this Patent Security Agreement by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Patent Security Agreement.

SECTION 6. Governing Law. This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

Exh. 5-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours, [PLEDGORS] By:  

 

  Name:   Title:

 

Accepted and Agreed:

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

 

  Name:   Title:

 

Exh. 5-3



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

 

OWNER

  

REGISTRATION NUMBER

  

NAME

Patent Applications:

 

OWNER

  

APPLICATION NUMBER

  

NAME

 

Exh. 5-4



--------------------------------------------------------------------------------

EXHIBIT 6

[Form of]

TRADEMARK SECURITY AGREEMENT

Trademark Security Agreement, dated as of [                ], by
[                ] and [                    ] (individually, a “Pledgor,” and,
collectively, the “Pledgors”), in favor of U.S. Bank National Association, in
its capacity as collateral agent pursuant to the Indenture (in such capacity,
the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Trademark Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Pledgors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a Lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor
(the “Trademark Collateral”):

(a) Trademarks of such Pledgor, including those listed on Schedule I attached
hereto, but excluding any Trademarks that are Excluded Assets;

(b) all goodwill associated with such Trademarks; and

(c) all Proceeds of any and all of the foregoing (other than Excluded Assets).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Trademark Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control unless the Collateral
Agent shall otherwise determine.

 

Exh. 6-1



--------------------------------------------------------------------------------

SECTION 4. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, Lien and security
interest in the Trademark Collateral under this Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts. Delivery of an executed
counterpart of a signature page of this Trademark Security Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Trademark Security Agreement.

SECTION 6. Governing Law. This Trademark Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Trademark Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

Exh. 6-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [PLEDGORS]

By:  

 

  Name:   Title:

 

Accepted and Agreed:

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

 

  Name:   Title:

 

Exh. 6-3



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Trademark Registrations:

 

OWNER

  

REGISTRATION NUMBER

  

TRADEMARK

Trademark Applications:

 

OWNER

  

APPLICATION NUMBER

  

TRADEMARK

 

 

Exh. 6-4



--------------------------------------------------------------------------------

EXHIBIT 7

[Form of]

OTHER SECOND-PRIORITY JOINDER AGREEMENT

The undersigned is the agent for Persons wishing to become “Secured Parties”
(the “New Secured Parties”) under the Security Agreement, dated as of June 25,
2018 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement” (terms used without definition herein
have the meanings assigned to such terms by the Security Agreement)) among
Aleris International, Inc., the other Pledgors party thereto and U.S. Bank
National Association, as Collateral Agent (the “Agent”) and the other Security
Documents.

In consideration of the foregoing, the undersigned hereby:

(i) represents that the Other Second-Priority Agent has been authorized by the
New Secured Parties to become a party to the Security Agreement and the other
Security Documents on behalf of the New Secured Parties under that [DESCRIBE
OPERATIVE AGREEMENT] (the “New Secured Obligations”) and to act as the Other
Second-Priority Agent for the New Secured Parties hereunder;

(ii) acknowledges that the New Secured Parties have received a copy of the
Security Agreement and the other Security Documents;

(iii) irrevocably appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under the Security Agreement and the
other Security Documents as are delegated to the Agent by the terms thereof,
together with all such powers as are reasonably incidental thereto; and

(iv) accepts and acknowledges the terms of the Security Agreement and the other
Security Documents as being applicable to it and the New Secured Parties and
agrees to serve as Other Second-Priority Agent for the New Secured Parties with
respect to the New Secured Obligations and agrees on its own behalf and on
behalf of the New Secured Parties to be bound by the terms of the Security
Agreement and the other Security Documents applicable to holders of Secured
Obligations, with all the rights and obligations of a Secured Party thereunder
and bound by all the provisions thereof as fully as if it had been a Secured
Party on the effective date of the Security Agreement.

The name and address of the representative for purposes of Section 11.6 of the
Security Agreement are as follows:

[name and address of Other Second-Priority Agent]

Section 112 of the Indenture is incorporated herein, mutatis mutandis, as if a
part hereof.

[signature page follows]

 

Exh. 7-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Other Second-Priority
Joinder Agreement to be duly executed by its authorized officer as of the
                day of                 , 20        .

 

[NAME] By:  

                                                  

  Name:   Title:

AGREED TO AND ACCEPTED:

The Collateral Agent hereby acknowledges its acceptance of this Other
Second-Priority Joinder Agreement and agrees to act as Collateral Agent for the
New Secured Parties, subject to the terms of the [agency agreement, dated as of
                            ].

 

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

                                          

  Name:   Title:

 

Exh. 7-2



--------------------------------------------------------------------------------

EXHIBIT 8

[Form of]

PERFECTION CERTIFICATE

 